EXHIBIT 10.1

 

 ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of May 6, 2019,
(“Effective Date”), is entered into between IDTEC, LLC, a Colorado limited
liability company, (“Seller”) and TransBiotec, Inc., a Delaware corporation
(“Buyer”). Buyer and Seller may each be referred to herein as a “Party” and may
be collectively referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the assets listed on Schedule 1.01 hereto, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

PURCHASE AND SALE

AND

FURTHER COMMITMENTS

 

Section 1.01 Purchase and Sale of the Assets.

 

Subject to the terms and conditions set forth herein, at the Closing (as defined
below), Seller agrees to sell, assign, transfer, convey and deliver to Buyer,
and Buyer agrees to purchase from Seller, all of Seller's right, title and
interest in and to the assets listed on Schedule 1.01 hereto (the “Purchased
Assets”), free and clear of all Liens, claims and encumbrances. The transfer and
conveyance by Seller of the Purchased Assets to Buyer shall be effected on the
Closing Date (as defined below) at the Closing by Seller’s execution and
delivery to Buyer of instruments of transfer, including: (i) a bill of sale
attached as Exhibit A hereto (the “Bill of Sale”), (ii) one or more Intellectual
Property Assignments in the form attached as Exhibit B hereto (the “Intellectual
Property Assignments”) and (iii) one or more assignments of contracts in the
form attached as Exhibit C hereto (the “Contract Assignments”).

 

Section 1.02 Assumption of Liabilities.

 

Buyer does not assume and will not become responsible for any liability of
Seller.

 

 Section 1.03 Purchase Price.

 

The aggregate purchase price for the Purchased Assets shall be 12 million
(12,000,000) shares of the $0.00001 par value common stock of Buyer (the
“Shares”).

 

  1

   



 

Section 1.04 Further Commitments.

 

                The parties further acknowledge that Gary Graham, First Capital
Holdings, LLC, First Capital Ventures, LLC, and Seller have paid and will pay
expenses, commit personnel, and loan or advance cash to Buyer to: (i) assist
with ongoing operating expenses, (ii) pay for further engineering and
development work on Buyer’s products and prototypes, (iii) protect, maintain,
and develop the Buyer’s products and intellectual property, (iv) hire, pay and
retain the proposed management team, third party consultants and advisors for
the Buyer following the consummation of the sale contemplated in this Agreement,
and (v) take such further actions as are necessary to more quickly expand the
Buyer’s business subsequent to the sale of the Purchased Assets. The Parties
acknowledge that the aggregate amount of the items noted are approximately
$700,000 as of the Effective Date and are expected to increase by approximately
$100,000 per month until the Closing Date, and on the Closing Date Buyer will
issue convertible promissory notes as described in Subsection 2.03 (f) below for
the aggregate amounts incurred, paid or advanced.

 

ARTICLE II

CLOSING

 

Section 2.01 Closing.

 

The closing of the transactions contemplated by this Agreement (the "Closing")
shall take place at a time and on a date to be specified by the Parties as soon
as possible after the satisfaction or waiver of the conditions to close set
forth in Sections 2.02 and 2.03, but except as otherwise provided herein, no
later than June 30, 2019. The Closing will be held at the offices of Schlueter &
Associates, PC, 5290 DTC Parkway, Suite 150, Greenwood Village, CO 80111, or at
such other place as mutually agreed upon by the Parties. The date upon which the
Closing occurs is referred to herein as the “Closing Date.” The consummation of
the transactions contemplated by this Agreement shall be deemed to occur at 5:00
p.m. on the Closing Date.

 

Section 2.02 Seller Closing Conditions.

 

The obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of the following conditions on or prior
to the Closing Date:

 

(a) Seller shall have delivered to Buyer the following closing deliverables, in
form and substance satisfactory to Buyer:

 

(i) a Bill of Sale duly executed by Seller, transferring the Purchased Assets to
Buyer;

 

(ii) a fully executed Intellectual Property Assignment duly executed by Seller,
transferring all of Seller's right, title and interest in and to the trademark
registrations and applications, patent applications and registrations, copyright
registrations and applications, domain name registrations and websites,
software, data and customer lists included in the Purchased Assets to Buyer;

 

(iii) fully executed assignments of all customer contracts, reseller agreements,
data access agreements and vendor agreements included in the Purchased Assets;

 

(iv) a Certificate of Status of Seller, issued by the Secretary of State of the
State of Colorado, dated not more than fifteen (15) days prior to the Closing
Date and showing Seller to be active and in good standing in the State of
Colorado;

 



  2

   



 

 (v) a fully executed certificate of the Secretary (or equivalent officer) of
Seller certifying as to (a) the resolutions of the Manager of Seller, being duly
adopted and in effect as of the Closing Date, which authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, (b) the representations and warranties in Article III hereof being true
and correct in all respects at and as of the Closing as though then made and as
though the Closing Date was substituted for the Effective Date throughout such
representations and warranties, and (c) Seller having performed in all material
respects all of the covenants and agreements required to be performed by it
hereunder prior to the Closing; and

 

(vi) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b) Seller shall have delivered to Buyer such financial statements relating to
the Purchased Assets as are required under the Securities Exchange Act of 1934
(the “Exchange Act”) which comply in all material respects with the rules and
regulations of the Securities and Exchange Commission (the “SEC”) for a company
registered under the Exchange Act. If the financial statements are required to
be audited, the independent auditor shall be registered with the Public Company
Accounting Oversight Board (the “PCAOB”) and shall have performed any such
audits in accordance with guidelines established by the SEC and the PCAOB. In
the event no financial statements relating to the Purchased Assets are required
under the Exchange Act, the Seller shall have delivered to Buyer (i) a valuation
of the Purchased Assets or (ii) other evidence of the value of the Purchased
Assets sufficient to the Buyer’s Board of Directors

 

(c) No material and adverse effect or development upon the Purchased Assets
shall have occurred;

 

(d) Buyer shall have completed its due diligence investigation of Seller to its
satisfaction, in its sole and absolute discretion.

 

 (e) Seller shall have performed and complied with all agreements, obligations
and conditions contained in this Agreement, or imposed upon Seller by law, that
are required to be performed or complied with by Seller on or before the
Closing;

 

(f) No Proceeding shall be pending or threatened before any Governmental Entity
wherein an unfavorable injunction, judgment, order, decree, ruling or charge
could reasonably be expected to (i) challenge, delay or prevent the performance
of this Agreement or the consummation of any of the transactions contemplated
hereby or declare unlawful any of the transactions contemplated hereby,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation, or (iii) affect adversely the right of Buyer
to own and operate the Purchased Assets or that may result in any Liability to
Buyer, and no such injunction, judgment, order, decree or ruling shall have been
entered or be in effect; and

 

(g) No Law or order shall have been enacted or entered into after the Effective
Date that would prevent the consummation of the transactions contemplated
hereby.

 

Any condition specified in this Section 2.02 may be waived by Buyer, or the time
for the performance thereof may be extended by Buyer, if such waiver is set
forth in a writing duly executed by Buyer; provided, however, that the failure
of Buyer to assert any of its rights shall not be deemed a waiver of any rights,
and a waiver or extension as to any particular condition shall not be deemed a
waiver or extension of any other condition.

 

Section 2.03 Buyer Closing Conditions.

 

The obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of the following conditions on or prior
to the Closing Date:

 



  3

   



  

(a) Buyer shall have delivered to Seller the following closing deliverables, in
form and substance satisfactory to Seller:

 

(i) a fully executed Bill of Sale duly executed by Buyer;

 

(ii) a certificate or certificates representing 12 million (12,000,000)
restricted shares of the $0.00001 par value common stock of Buyer; provided that
the total number of shares of Buyer’s $0.00001 par value common stock issued and
outstanding following the Closing shall not exceed 20 million (20,000,000)
shares (on a fully diluted basis), except that those shares issued upon
conversion of the promissory notes referenced in subsections (f) below, and the
Permitted Notes referenced in subsection (j) below may be issued in excess of
the 20 million shares (on a fully diluted basis);

 

(iv) evidence, reasonably satisfactory to Seller, of the payment and release of
all debt of Buyer other than as allowed under subsection (j), below;

 

(v) a Certificate of Status of Buyer, issued by the Secretary of State of the
State of Delaware, dated not more than fifteen (15) days prior to the Closing
Date and showing Buyer to be active and in good standing in the State of
Delaware;

 

 (vi) a fully executed certificate of the Secretary (or equivalent officer) of
Buyer certifying as to (a) the resolutions of the board of directors of Buyer,
being duly adopted and in effect as of the Closing Date, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, (b) the representations and warranties in Article IV hereof
being true and correct in all respects at and as of the Closing as though then
made and as though the Closing Date was substituted for the Effective Date
throughout such representations and warranties, and (c) Buyer having performed
in all material respects all of the covenants and agreements required to be
performed by it hereunder prior to the Closing;

 

(vii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Seller, as may be
required to give effect to this Agreement; and

 

(viii) a certificate of Buyer’s President certifying that to his knowledge after
reasonable investigation there has been no activity, action or inaction that
would result in a “tolling” of the California statute of limitations with
respect to the Aged Liabilities as defined below in subsection (j).

 

(b) Buyer shall have filed with the SEC all reports required to be filed by it
under the Exchange Act as of the Closing Date and shall have used its best
efforts to maintain the quotation for its common stock on the OTC Pink-tier of
OTC Markets.

 

(c) All outstanding options, warrants and convertible securities of Buyer shall
have been exercised, converted or cancelled and Buyer shall have no derivative
securities outstanding which are convertible into its common stock other than
(i) the stock option issued to Ron Williams and Nolann Williams under that
certain Patent Purchase Agreement dated May 6, 2019, and (ii) as set forth in
subsection (j) below.

 

(d) Buyer shall have effected a reverse stock split so that immediately prior to
the Closing there shall be approximately eight million (8,000,000) shares of
Buyer’s common stock outstanding and immediately after the Closing there shall
be approximately 20 million (20,000,000) such shares outstanding, including the
12 million (12,000,000) shares to be issued to Seller pursuant hereto.

 

(e) Buyer shall have adopted an “Omnibus Stock Plan” (“Plan”) that provides for
the issuance of qualified stock options, non-qualified stock options, restricted
stock awards, and phantom stock awards with 4 million (4,000,000) shares of
Buyer’s $0.00001 par value common stock (post-split) reserved and approved for
issuance under the Plan.

 



  4

   



 

(f) Buyer acknowledges that Gary Graham, First Capital Holdings, LLC, First
Capital Ventures, LLC, Gary Graham, and Seller have paid and will pay expenses,
commit personnel, and loan or advance cash to Buyer to: (i) assist with ongoing
operating expenses, (ii) pay for further engineering and development work on
Buyer’s products and prototypes, (iii) protect, maintain, and develop the
Buyer’s products and intellectual property, (iv) hire, pay and retain the
proposed management team, third party consultants, and advisors for the Buyer
following the consummation of the sale contemplated in this Agreement, and (v)
take such further actions as are necessary to more quickly expand the Buyer’s
business subsequent to the sale of the Purchased Assets (collectively the
“Development Expenditures”). At the Closing, Buyer shall deliver a promissory
note or notes to Seller or to third parties at Seller’s direction for the
aggregate of all funds incurred, paid, or advanced for the Development
Expenditures in the same form as Exhibit D hereto.(g) Evidence showing Messrs.
Ivan Braiker, Devadatt Mishal and Daljit Khangura previously submitted their
resignations from the board of directors of Buyer, and Buyer shall have taken
all such actions as are necessary to cause Steve Adams, Jerry Dackerman, and
Gary Graham, to be elected directors of Buyer as of the Closing Date, to serve
with Mr. Charles Bennington, who is remaining on Buyer’s board of directors.

 

(h) Mr. Charles Bennington and Mr. Nick Noceti shall have submitted his/their
resignations as officer of Buyer, effective as of the Closing Date, and Steve
Adams shall have been appointed as the President and Chief Executive Officer,
and Rob Geller as the Secretary, Treasurer and Chief Financial Officer of Buyer
effective as of the Closing Date.

 

(i) No shares of preferred stock of Buyer shall be issued and outstanding as of
the Closing Date and there shall be no outstanding options, warrants or rights
that, upon exercise or conversion, would result in the issuance of preferred
stock of Buyer.

 

(j) Buyer shall have no outstanding debt or other liabilities at closing, except
for (i) normally occurring business expenses which that have not been paid and
that shall not exceed $25,000 as of the Closing Date; (ii) outstanding notes
issued pursuant to subsection (f) above, (iii) up to a maximum of $125,000 of
promissory note(s) (the “Permitted Notes”); and (iv) the aged liabilities listed
on Schedule 2.03(j) that are more than four (4) years old (the “Aged
Liabilities”). The Permitted Notes shall (i) bear interest at the rate of 5% per
annum, (ii) mature two years after the Closing Date, (iii) be convertible into
common stock of Buyer at $2.00 per share, (iv) provide that no payments of
principal or interest shall be due until maturity, and (v) automatically convert
into common stock of Buyer at $2.00 per share if the average closing price of
Buyer’s common stock in its principal trading market equals or exceeds $3.00 per
share for five (5) consecutive trading days at any time prior to maturity.

 

(k) Buyer shall have performed and complied with all agreements, obligations and
conditions contained in this Agreement, or imposed upon Buyer by law, that are
required to be performed or complied with by Buyer on or before the Closing;

 

(l) Seller shall have completed its due diligence investigation of Buyer to its
satisfaction, in its sole and absolute discretion.

 

(m) No Proceeding shall be pending or threatened before any Governmental Entity
wherein an unfavorable injunction, judgment, order, decree, ruling or charge
could reasonably be expected to prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or declare unlawful
any of the transactions contemplated hereby, and no such injunction, judgment,
order, decree or ruling shall have been entered or be in effect; and

 

(n) No Law or order shall have been enacted or entered into after the Effective
Date that would prevent the consummation of the transactions contemplated
hereby.

 

(o) Buyer shall have entered into an employment agreement with Steve Adams to
serve as the Chief Executive Officer and President and an employment agreement
with Rob Geller to serve as the Chief Financial Officer, Secretary and Treasurer
of Buyer, substantially in the form attached hereto as Exhibit E , that shall
become effective at the Closing. The employment agreements shall include the
grant of incentive stock options to each of Messrs. Adams and Geller under the
Plan at the trading price of Buyer’s common stock at the effective time of the
employment agreements.

 

  5

   



 

(p) A letter from Buyer’s counsel reasonably satisfactory to Seller regarding
the status of the Aged Liabilities under California law, and Buyer’s ability to
avoid paying the Aged Liabilities by raising the Statute of Limitations as a
defense to any action brought for collection.

 

Any condition specified in this Section 2.03 may be waived by Seller, or the
time for the performance thereof may be extended by Seller, if such waiver is
set forth in a writing duly executed by Seller; provided, however, that the
failure of Seller to assert any of its rights shall not be deemed a waiver of
any rights, and a waiver or extension as to any particular condition shall not
be deemed a waiver or extension of any other condition.

 

Section 2.04 Upon the occurrence of the Closing, any condition set forth in this
Article II that was not satisfied as of the Closing shall be deemed to have been
waived as of and from the Closing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof and shall be true and
correct upon the occurrence of the Closing. For purposes of this Article III,
"Seller's knowledge," "knowledge of Seller" and any similar phrases shall mean
the actual knowledge of any officer of Seller, after reasonable inquiry.

 

Section 3.01 Organization and Authority of Seller; Enforceability.

 

Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Colorado. Seller has full power and
authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite action on the part of Seller. This Agreement constitutes, and
each of the other documents contemplated hereby to which Seller is a party will
when executed constitute, a valid and binding obligation of Seller enforceable
in accordance with their terms, except as enforceability hereof may be limited
by bankruptcy, insolvency or other Laws affecting creditor’s rights generally
and limitations on the availability of equitable remedies.

 

Section 3.02 No Conflicts; Consents.

 

The execution, delivery and performance by Seller of this Agreement and the
documents to be delivered hereunder, and the consummation of the transactions
contemplated hereby, do not and will not: (a) violate or conflict with the
articles of organization, operating agreement or other organizational documents
of Seller; (b) violate or conflict with any Law applicable to Seller or the
Purchased Assets; (c) conflict with, or result in (with or without notice or
lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any Contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Lien on the Purchased Assets. No consent, approval, waiver
or authorization is required to be obtained by Seller from any Person in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 3.03 Title to the Purchased Assets.

 

(a) Seller owns and has good and marketable title to the Purchased Assets, free
and clear of all Liens, claims and encumbrances. At the Closing, Buyer will
acquire good, valid and marketable title to, or valid leasehold or license to,
all of the Purchased Assets, free and clear of all Liens, claims and
encumbrances.

 



  6

   



 

(b) With respect to any tangible property included in the Purchased Assets, such
Purchased Assets are in good condition and are adequate for the uses to which
they are used by Seller, none of such Purchased Assets are in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost and such Purchased Assets consist of a
quality and quantity usable and salable in the ordinary course of business.

 

Section 3.04 Intellectual Property.

 

(a) Seller is the sole owner of all right, title and interest in and to the
Proprietary Rights included in the Purchased Assets, free and clear of all
Liens. Seller is not bound by any outstanding judgment, injunction, order or
decree restricting the use of the Purchased Assets or restricting the licensing
thereof to any person or entity. All such Proprietary Rights are valid,
subsisting and in full force and effect and Seller has paid all maintenance fees
and made all filings required to maintain Seller's ownership thereof. For all
such registered Proprietary Rights, Section 3.04(a) of the Disclosure Schedule
lists (A) the jurisdiction where the application or registration is located, (B)
the application or registration number, and (C) the application or registration
date.

 

(b) To Seller’s knowledge, Seller's prior and current use of the Purchased
Assets has not and does not infringe, violate or misappropriate the Proprietary
Rights of any Person and there are no claims pending or threatened by any Person
with respect to the ownership, validity, enforceability, effectiveness or use of
the Purchased Assets. To Seller’s knowledge, no Person is infringing,
misappropriating or otherwise violating any of the Purchased Assets, and neither
Seller nor any affiliate of Seller has made or asserted any claim, demand or
notice against any Person alleging any such infringement, misappropriation or
other violation.

 

Section 3.05 Assigned Contracts.

 

All Contracts material to the Purchased Assets are listed on Schedule 3.05
attached hereto. Each Contract included in the Purchased Assets (each, an
“Assigned Contract”) is valid and binding on Seller in accordance with its terms
and is in full force and effect. Seller is current in all payments due from
Seller under each Assigned Contract. Neither Seller or, to Seller's knowledge,
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) or has provided or received any notice of any
intention to terminate, any Assigned Contract. To Seller’s knowledge, no event
or circumstance has occurred that, with or without notice or lapse of time or
both, would constitute an event of default under any Assigned Contract or result
in a termination thereof or would cause or permit the acceleration or other
changes of any right or obligation or the loss of benefit thereunder. Complete
copies of each Assigned Contract have been made available to Buyer. There are no
disputes pending or, to the knowledge of Seller, threatened against Seller under
any Assigned Contract.

 

Section 3.06 Permits.

 

All permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained from Governmental Entities
included in the Purchased Assets (the "Transferred Permits") are valid and in
full force and effect. All fees and charges with respect to such Transferred
Permits as of the Effective Date have been paid in full. No event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, lapse or limitation of any
Transferred Permit.

 

Section 3.07 Compliance with Laws.

 

Seller has complied in all material respects, and is now complying in all
material respects, with all applicable Laws applicable to ownership and use of
the Purchased Assets.

 



  7

   



  

Seller has timely filed all Tax Returns required to be filed by it, has paid all
taxes shown thereon to be due and has provided adequate reserves in its
financial statements for any taxes that have not been paid, whether or not shown
as being due on any returns. No material claim for unpaid taxes has been made or
become a lien against the property of Seller or is being asserted against
Seller, no audit of any Tax Return of Seller is being conducted by a tax
authority and no extension of the statute of limitations on the assessment of
any taxes has been granted by Seller and is currently in effect.

 

 Section 3.08 Legal Proceedings.

 

There is no Proceeding of any nature pending or, to Seller's knowledge,
threatened against or by Seller (a) relating to or affecting the Purchased
Assets; or (b) that challenges or seeks to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement. To Seller’s knowledge, no event
has occurred, or circumstances exist that may give rise to, or serve as a basis
for, any such Proceeding.

 

Section 3.09 Brokers.

 

No broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Seller.

 

Section 3.10 Restricted Securities.

 

Seller acknowledges and agrees that the shares of Buyer’s common stock to be
issued to Seller in this transaction will be offered and sold to Seller without
such offer and sale being registered under the Securities Act of 1933, as
amended (the “Securities Act”) or under any state securities or “blue sky” laws
of any state and will be issued to Seller in reliance upon the exemption from
registration under Section 4(a)(2) of the Securities Act as a transaction not
involving a public offering. As such, Seller further acknowledges and agrees
that the shares will, upon issuance be “restricted securities” within the
meaning of the Securities Act and will only be available for resale in
accordance with applicable federal and state securities laws.

 

Section 3.11 Securities Representations.

 

(a) Purchase for Own Account. Seller represents that it is acquiring the Shares
solely for its own account and beneficial interest for investment and not for
sale or with a view to distribution of the Shares or any part thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the same, and does not
presently have reason to anticipate a change in such intention.

 

(b) Ability to Bear Economic Risk. Seller acknowledges that an investment in the
Shares involves a high degree of risk, and represents that he is able, without
materially impairing his financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of his investment.

 

(c) Access to Information. Seller acknowledges that it is familiar with the
Buyer and has been furnished with such financial and other information
concerning the Buyer, the directors and officers of the Buyer, and the business
and proposed business of the Buyer as the Seller considers necessary in
connection with the Seller’s investment in the Shares. As a result, the Seller
is thoroughly familiar with the proposed business, operations, properties and
financial condition of the Buyer and has discussed with officers of the Buyer
any questions the Seller may have had with respect thereto. The Seller
understands:

 



  8

   



 

(i) The risks involved in this investment, including the speculative nature of
the investment;

 

(ii) The financial hazards involved in this investment, including the risk of
losing the Seller’s entire investment;

 

(iii) The lack of liquidity and restrictions on transfers of the Shares; and

 

(iv) The tax consequences of this investment.

 

                The Seller has consulted with the Seller’s own legal,
accounting, tax, investment and other advisers with respect to the tax treatment
of an investment by the Seller in the Shares and the merits and risks of an
investment in the Shares.

 

(d) Shares Part of Private Placement. The Seller understands that the Buyer is
relying in part on the Seller’s representations as set forth herein for purposes
of claiming such exemptions and that the basis for such exemptions may not be
present if, notwithstanding the Seller’s representations, the Seller has in mind
merely acquiring the Shares for resale on the occurrence or nonoccurrence of
some predetermined event. The Seller has no such intention.

 

(e) Sophisticated Investor Status. The Seller is a sophisticated investor.

 

(f) No General Advertising or Solicitation. The Seller acknowledges its
acquisition of the Shares is not the result of any general advertising or
solicitation conducted by the Buyer regarding offering of its securities.

 

Section 3.12 Full Disclosure.

 

No representation or warranty by Seller in this Agreement and no statement
contained in any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading. OTHER THAN THE SPECIFIC WARRANTIES CONTAINED HEREIN, SELLER MAKES NO
OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED AND SELLER EXPRESSLY
DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof and shall be true and
correct upon the occurrence of the Closing. For purposes of this Article IV,
"Buyer's knowledge," "knowledge of Buyer" and any similar phrases shall mean the
actual knowledge of any officer of Buyer, after reasonable inquiry.

 



  9

   



  

Section 4.01 Organization and Authority of Buyer; Enforceability.

 

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware and is qualified to do business in every
jurisdiction in which the execution, delivery and performance of its obligations
under this Agreement requires it to be so qualified. Buyer has full corporate
power and authority to enter into this Agreement and the documents to be
delivered hereunder, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by Buyer of this Agreement and the documents to be
delivered hereunder and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all requisite corporate action on the
part of Buyer. This Agreement constitutes, and each of the other documents
contemplated hereby to which Buyer is a party will when executed constitute, a
valid and binding obligation of Buyer enforceable in accordance with their
terms, except as enforceability hereof may be limited by bankruptcy, insolvency
or other Laws affecting creditor’s rights generally and limitations on the
availability of equitable remedies.

 

Section 4.02 No Conflicts; Consents.

 

The execution, delivery and performance by Buyer of this Agreement and the
documents to be delivered hereunder, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) violate or conflict
with the articles of incorporation, by-laws or other organizational documents of
Buyer; or (b) violate or conflict with any Law applicable to Buyer or any other
Contract to which Buyer is a party. No consent, approval, waiver or
authorization is required to be obtained by Buyer from any Person in connection
with the execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated hereby.

 

Section 4.03 Capitalization; Issuance of Shares.

 

As of the date of this Agreement, the number of shares which Buyer is authorized
to issue consists of 800,000,000 shares of common stock, par value $0.00001 per
share, and 25,000,000 shares of preferred stock, $0.00001 per share. There are
116,751,078shares of Buyer’s common stock and 1,388,575 shares of Buyer’s
preferred stock currently issued and outstanding. The issued and outstanding
shares of Buyer are validly issued, fully paid and non-assessable and not issued
in violation of the preemptive or other rights of any Person. On or before
Closing, Buyer shall (i) cause the number of authorized common shares to be
reduced to 100,000,000 and its issued shares of its $0.00001 par value common
stock to be reduced to approximately 8 million (8,000,000), and (ii) keep its
Preferred Stock at 25,000,000 shares authorized with no shares of Buyer’s
Preferred Stock issued and outstanding.

 

Buyer has taken all corporate action required for the issuance to Seller of the
12 million (12,000,000) shares of Buyer’s $0.00001 par value common stock and,
upon issuance in accordance with this Agreement, such shares shall be validly
issued, fully paid and non-assessable.

 

Section 4.03 Brokerage.

 

No broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Buyer.

 

Section 4.04 Legal Proceedings.

 

There are no Proceedings pending or, to Buyer’s knowledge, threatened, against
or affecting Buyer at law or in equity, or before or by any Governmental Entity,
which could reasonably be expected to adversely affect Buyer’s performance under
this Agreement, or the other agreements contemplated hereby to which Buyer is a
party or the consummation of the transactions contemplated hereby or thereby.

 

  10

   



 

Section 4.05 Environmental Matters.

 

Buyer is in compliance with all applicable Environmental Laws except for such
violation thereof as would not have a Material Adverse Effect. “Environmental
Laws” means all applicable federal, state and local statutes, rules,
regulations, ordinances, orders, decrees and common law relating in any manner
to contamination, pollution or protection of human health or the environment,
and similar state laws.

 

Section 4.06 Tax Returns and Tax Payments.

 

Buyer has not filed all Tax Returns required to be filed by it. Buyer represents
when the Tax Returns are completed there will be no taxes owed, but there could
be penalties for failures to timely file. No material claim for unpaid taxes has
been made or become a lien against the property of Buyer or is being asserted
against Buyer, no audit of any Tax Return of Buyer is being conducted by a tax
authority and no extension of the statute of limitations on the assessment of
any taxes has been granted by Buyer and is currently in effect.

 

Section 4.07 Certain Employee Payments.

 

Buyer is not party to any employment agreement which could result in the payment
to any current, former or future director or employee of Buyer of any money or
other property or rights or accelerate or provide any other rights or benefits
to any such employee or director as a result of the transactions contemplated by
this Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.

 

Section 4.08 Liabilities.

 

Buyer shall not have any material liabilities at the Closing (absolute or
contingent) other than those permitted in Section 2.03 (j) above. Further, the
statute of limitations with respect to the Aged Liabilities as defined in
Section 2.03 (j) above has not been tolled in the four years immediately
preceding the Closing.

 

Section 4.09 Intellectual Property.

 

(a) Buyer is the sole owner of all right, title and interest in and to its
Intellectual Property as more fully described in the disclosure schedule
attached as Disclosure Schedule 4.09 (“Buyer IP”) and the Proprietary Rights to
the Buyer IP, free and clear of all Liens. Buyer is not bound by any outstanding
judgment, injunction, order or decree restricting the use of the Buyer IP or
restricting the licensing thereof to any person or entity. All such Buyer IP is
valid, subsisting and in full force and effect and Buyer has paid all
maintenance fees and made all filings required to maintain Buyer's ownership
thereof. For all such registered Buyer IP, Section 4.09 of the Disclosure
Schedule lists (A) the jurisdiction where the application or registration is
located, (B) the application or registration number, and (C) the application or
registration date.

 

(b) To Seller’s knowledge, Seller's prior and current use of the Purchased
Assets has not and does not infringe, violate or misappropriate the Proprietary
Rights of any Person and there are no claims pending or threatened by any Person
with respect to the ownership, validity, enforceability, effectiveness or use of
the Purchased Assets. To Seller’s knowledge, no Person is infringing,
misappropriating or otherwise violating any of the Purchased Assets, and neither
Seller nor any affiliate of Seller has made or asserted any claim, demand or
notice against any Person alleging any such infringement, misappropriation or
other violation.

 

  11

   



 

Section 4.10 SEC Filings; Financial Statements. 

 

(a) Except as set forth on Disclosure Schedule 4.10 Buyer has filed all forms,
reports, schedules, statements and other documents required to be filed or
furnished to the SEC under the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), or the Exchange Act, together with any
amendments, restatements or supplements thereto, and will file all such forms,
reports, schedules, statements and other documents required to be filed
subsequent to the date of this Agreement up to the Closing Date. Except as set
forth on Disclosure Schedule 4.10 the reports, registration statements and
definitive proxy statements or information statements filed by Buyer with the
SEC (the “TransBiotec SEC Reports”): (i) were prepared in all material respects
in accordance with the requirements of the Securities Act and the Exchange Act,
as the case may be, and the rules and regulations thereunder and (ii) did not at
the time they were filed with the SEC (except to the extent that information
contained in any TransBiotec SEC Report has been revised or superseded by a
later filed TransBiotec SEC Report) contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. All certifications and statements of
Buyer required by (i) Rules 13a-14 or 15d-14 under the Exchange Act, or (ii) 18
U.S.C. §1350 (Section 906) of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) with respect to any TransBiotec SEC Report (collectively,
the “Certifications”) are each true and correct. Except as disclosed in Buyer’s
Form 10-Ks for the years ended December 31, 2018 and 2017, Buyer maintains
disclosure controls and procedures required by Rules 13a-15(e) or 15d-15(e)
under the Exchange Act; provided that such controls and procedures are not
effective to ensure that all material information concerning Buyer is made known
on a timely basis to the individuals responsible for the preparation of Buyer’s
filings with the SEC and other public disclosure documents. Except as disclosed
in the TransBiotec SEC Reports and Disclosure Schedule 4.10 of the Buyer
Schedules, each director and executive officer of Buyer has filed with the SEC
on a timely basis all statements required by Section 16(a) of the Exchange Act
and the rules and regulations thereunder since December 31, 2015.

 

(b) Buyer has made available to Seller a correct and complete copy, or there has
been available on the EDGAR system maintained by the SEC, copies of each
TransBiotec SEC Report, which are all the forms, reports and documents filed by
Buyer with the SEC since December 31, 2015. As of their respective dates, the
TransBiotec SEC Reports: (i) complied in all material respects with the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such TransBiotec SEC Reports,
and (ii) did not at the time they were filed (and if amended or superseded by a
filing prior to the date of this Agreement then on the date of such filing and
as so amended or superseded) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(c) Each set of financial statements (including, in each case, any related notes
thereto) contained in the TransBiotec SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. generally accepted
accounting principles, applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, do not contain footnotes as permitted by Form 10-Q
promulgated under the Exchange Act) and each fairly presents in all material
respects the financial position of Buyer at the respective dates thereof and the
results of its operations and cash flows for the periods indicated, except that
the unaudited interim financial statements were or are subject to normal
adjustments which were not or are not expected to have a Material Adverse
Effect.

 

(d) As of the date of all balance sheets included in the TransBiotec SEC
Reports, except as and to the extent reflected or reserved against therein,
Buyer had no liabilities or obligations (absolute or contingent) which should be
reflected in the balance sheets or the notes thereto prepared in accordance with
U.S. generally accepted accounting principles, and all assets reflected therein
are properly reported and present fairly in all material respects the value of
the assets of Buyer, in accordance with U.S. generally accepted accounting
principles. All statements of operations, stockholders’ equity and cash flows
included in the TransBiotec SEC Reports reflect fairly in all material respects
the information required to be set forth therein by U.S. generally accepted
accounting principles. 

 

(e) Except as disclosed with respect to internal control over financial
reporting set forth in the Buyer’s annual reports on Form 10-K for the fiscal
years ended December 31, 2018 and 2017, since December 31, 2018, Buyer has
maintained a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

  12

   



  

 (f) Neither Buyer nor any manager, director, officer or employee of Buyer has
received any complaint, allegation, assertion or claim, whether or not in
writing, regarding the accounting or auditing practices, procedures,
methodologies or methods of Buyer or its internal accounting controls, including
any complaint, allegation, assertion or claim that Buyer has engaged in
questionable accounting or auditing practices. No attorney representing Buyer
whether or not employed by Buyer has reported evidence of any violation of
consumer protection or securities laws, breach of fiduciary duty or similar
violation by Buyer or any of its officers, directors, employees or agents to the
Board of Directors of Buyer or any committee thereof or to any director or
executive officer of Buyer.

 

(g) The books and records, financial and otherwise, of Buyer are, in all
material aspects, complete and correct and have been maintained in accordance
with good business and accounting practices.

 

Section 4.11 Compliance with Laws.

 

Buyer has complied in all material respects, and is now complying in all
material respects, with all applicable Laws applicable to the conduct of its
business.

 

Section 4.12 Full Disclosure.

 

No representation or warranty by Buyer in this Agreement and no statement
contained in any certificate or other document furnished or to be furnished to
Seller pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

ARTICLE V

COVENANTS

 

Section 5.01 Schedule 14f-1 Information.

 

In connection with the Schedule 14-C Information Statement to be filed by Buyer
to effect certain corporate changes related to the transaction described herein,
Buyer will include the information required by, and comply with the notice
requirements of, Rule 14f-1 promulgated under the Securities Exchange Act of
1934.

 

Section 5.02 Confidentiality.

 

Each of the Parties will treat and hold as such all of the Confidential
Information of the other Party, refrain from using any of the Confidential
Information except in connection with this Agreement, and unless there is a
closing pursuant to this Agreement, deliver promptly to the owner of such
Confidential Information or destroy, at the request and option of the owner of
the Confidential Information, all tangible embodiments (and all copies) of the
Confidential Information which are in its possession. In the event that any of
the Parties is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, that Party will notify the affected Party promptly of the request
or requirement so that the affected Party may seek an appropriate protective
order or waive compliance with the provisions of this Section 5.02. If, in the
absence of a protective order or the receipt of a waiver hereunder, any of the
Parties is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt, that Party may
disclose the Confidential Information to the tribunal; provided, however, that
the disclosing Party shall use its commercially reasonable efforts to obtain, at
the request of the affected Party, an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed as the affected Party shall designate. The foregoing
provisions shall not apply to any Confidential Information which is generally
available to the public immediately prior to the time of disclosure.

 

  13

   



 

Section 5.02 Transfer Taxes.

 

All transfer, documentary, sales, use, stamp, registration, value added and
other such taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the documents to be delivered hereunder shall
be borne and paid by Seller when due. Seller shall, at its own expense, timely
file any Tax Return or other document with respect to such Taxes or fees (and
Buyer shall cooperate with respect thereto as necessary).

 

Section 5.03 Cooperation on Tax Matters.

 

Each Party shall, and shall cause its affiliates to, provide to each of the
other Parties hereto such cooperation and information as any of them reasonably
may request in filing any Tax Return, amended Tax Return or claim for refund,
determining a Liability for Taxes or a right to refund of Taxes or in conducting
any audit or other Proceeding in respect of Taxes. Such cooperation and
information shall include providing copies of relevant portions of relevant
records concerning the ownership and Tax basis of property that any such Party
may possess.

 

Section 5.04 Assignment.

 

Nothing in this Agreement shall be construed as an attempt to assign at Closing
any Contract, agreement, permit, license, guaranty, warranty, franchise or claim
included in the Purchased Assets which is by its terms or by Law nonassignable
without the consent of the other party or parties thereto, unless such consent
shall have been given, or as to which all the remedies for the enforcement
thereof enjoyed by Seller would, as a matter of law, pass to Buyer as an
incident of the assignments provided for by this Agreement. In order, however,
to provide Buyer the full realization and value of every Contract, guaranty,
warranty, franchise and claim of the character described in the immediately
preceding sentence, Seller agrees that it will, at the request and under the
direction of Buyer, in the name of Seller or otherwise as Buyer shall specify,
take all actions necessary or proper (a) prior to and after the Closing, to
assure that the rights of Seller under such Contracts, guaranties, warranties,
franchises and claims shall be preserved for the benefit of Buyer following the
Closing, and (b) after the Closing, to facilitate receipt of the consideration
to be received by Seller in and under every such Contract, guaranty, warranty,
franchise or claim, which consideration shall be held for the benefit of, and
shall be delivered to, Buyer.

 

Section 5.05 Exclusivity.

 

Buyer shall not (i) solicit, initiate, or encourage the submission of any
proposal or offer from any Person relating to the acquisition of any capital
stock or other voting securities, or any substantial portion of the assets, of
Buyer (including any acquisition structured as a merger, consolidation, or share
exchange) or (ii) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any Person to do or seek any of the
foregoing. Buyer will notify Seller immediately if any Person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.

 

Section 5.06 Notice of Certain Events.

 

(a) From the Effective Date until the Closing, Seller shall promptly notify
Buyer in writing of:

 

 (i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on Seller, (B) has resulted in, or
could reasonably be expected to result in, any representation or warranty made
by Seller hereunder not being true and correct in any material respect, or (C)
has resulted in, or could reasonably be expected to result in, the failure of
any of the conditions to Closing set forth in Section 2.02 to be satisfied;

 

  14

   



 

(ii) any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement; and

 

(iii) any legal actions commenced or, to Seller’s knowledge, threatened against,
relating to or involving or otherwise affecting Seller that, if pending on the
date of this Agreement, would have been required to have been disclosed to Buyer
or that relates to the consummation of the transactions contemplated by this
Agreement.

 

 (b) Buyer’s receipt of information pursuant to this Section 5.04 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement.

 

Section 5.07 Further Assurances.

 

Following the Closing, each of the Parties hereto shall execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the
documents to be delivered hereunder. Each Party shall, on or prior to the
Closing Date use its reasonable best efforts to fulfill or obtain the
fulfillment of the conditions precedent to the consummation of the transactions
contemplated hereby, including the execution and delivery of any documents,
certificates, instruments, consents or other papers that are reasonably required
for the consummation of the transactions contemplated hereby.

 

ARTICLE VI

INDEMNIFICATION

 

Section 6.01 Indemnification of Buyer.

 

Subject to the limitations set forth below, Seller shall indemnify and hold
harmless Buyer against any Buyer's Damages (as hereinafter defined). “Buyer's
Damages,” as used herein, shall include any claims, actions, demands, losses
(which shall include any diminution in value), costs, expenses, liabilities,
penalties and damages, including counsel fees incurred in attempting to avoid
the same or oppose the imposition thereof, resulting to Buyer from: (i) any
inaccurate representation made by Seller in this Agreement or in any certificate
or document delivered in connection herewith; (ii) the breach of any warranty
made by Seller in this Agreement or in any certificate or document delivered in
connection herewith; (iii) a breach or default in the performance by Seller of
any of the covenants to be performed by it hereunder; (iv) any debts,
liabilities or obligations of Seller, whether accrued, absolute, contingent or
otherwise, due or to become due which are not being assumed by Buyer hereunder;
(v) the nonperformance or defective performance prior to the Closing Date by
Seller under any of the Assigned Contracts; (vi) the imposition of any and all
federal, state or local taxes arising out of, resulting from or relating to
Seller's sale of the Purchased Assets; or (vii) claims relating to Seller's (or
its predecessors’) release, generation, treatment, transport, recycling or
storage of any hazardous substance or arising out of or attributable to Seller's
(or its predecessors') arrangements for any of the foregoing.

 

Section 6.02 Limitations on Indemnification of Buyer.

 

The indemnification of Buyer provided for under (i) and (ii) in Section 6.01
shall be limited in certain respects, as follows:

 

(i) any claim for such indemnification shall be made on or before the close of
business on the twenty fourth (24th) month anniversary of the Closing Date,
except that a claim for such indemnification relating to the fraud or a breach
of the representations and warranties contained in Subsection 3.03(a) may be
made until the expiration of the longest period of limitations applicable to the
matters represented therein;

 

(ii) the liability of Seller and the Major Shareholders for Buyer's Damages
shall be joint and several and shall be limited in the aggregate to the sum
of $50,000; and

 

(iii) Seller shall not be liable for Buyer's Damages until the aggregate amount
thereof exceeds the sum of $25,000 whereupon Seller shall be liable for the full
amount of such damages (subject to the limitation described in (ii), above).

 

  15

   



 

Section 6.03 Indemnification of Seller. 

 

Buyer shall indemnify and hold harmless Seller against any Seller's Damages (as
hereinafter defined). “Seller’s Damages,” as used herein, shall include any
claims, actions, demands, losses (which shall include any diminution in value),
costs, expenses, liabilities, penalties and damages, including counsel fees
incurred in attempting to avoid the same or oppose the imposition thereof,
resulting to Seller from: (i) any inaccurate representation made by Buyer in
this Agreement or in any certificate or document delivered in connection
herewith; (ii) the breach of any warranty made by Buyer in this Agreement or in
any certificate or document delivered in connection herewith; (iii) a breach or
default in the performance by Buyer of any of the covenants to be performed by
it hereunder; (iv) any debts, liabilities or obligations of Buyer, whether
accrued, absolute, contingent or otherwise, due or to become due; or (v) claims
relating to Buyer's (or its predecessors’) release, generation, treatment,
transport, recycling or storage of any hazardous substance or arising out of or
attributable to Buyer's (or its predecessors') arrangements for any of the
foregoing.

 

Section 6.04 Notice; Right to Defend.

 

Each of the Parties agrees to promptly notify the other Party in writing of the
amount and nature of any claim a Party may have for indemnification under this
Agreement. In the event of the assertion by any third party of any liability or
claim with respect to which a Party (the "Indemnitee") is entitled to
indemnification hereunder, the other Party (the "Indemnitor") shall have the
right to compromise or defend any such asserted liability; provided, however
that the Indemnitor shall indemnify the Indemnitee against any Seller's Damages
or Buyer's Damages, as the case may be, resulting from the Indemnitor's failure
to pay any such liability as may finally be determined. Upon payment of
indemnification by the Indemnitor, the Indemnitee shall assign to the Indemnitor
all of the Indemnitee's rights against any applicable account debtor or other
responsible party to the extent of the indemnification payment.

 

[Remainder of this page left blank intentionally]

 

  16

   



 

Section 6.05 Application of this Article VI.

 

Following the Closing, the indemnification provisions of this Article VI shall
be the sole and exclusive remedy of Buyer and Seller, whether in contract, tort
or otherwise, for all matters arising out of or relating to this Agreement and
the transactions contemplated hereby, including for any inaccuracy or breach of
any representation, warranty, covenant or agreement set forth herein (other than
equitable claims and claims of fraud).

 

ARTICLE VII

DEFINITIONS

 

Section 7.01 Defined Terms.

 

In this Agreement, the following terms shall have the following respective
meanings:

 

“Aged Liabilities” has he meaning set forth in Section 2.03 (j).

 

“Assigned Contracts” has the meaning set forth in Section 3.05.

 

“Bill of Sale” has the meaning set forth in Section 1.01.

 

“Closing” has the meaning set forth in Section 2.01.

 

“Closing Date” has the meaning set forth in Section 2.01.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Contract” means any oral or written agreement, contract, instrument, document,
lease, license, permit, assignment or other business or commercial arrangement
(in each case, including any extension, renewal, amendment or other modification
thereof) to which Seller is party or by which it is bound or to which it or any
Purchased Asset is subject.

 

“Confidential Information” means any information concerning the businesses and
affairs of Seller and Buyer that is not already generally available to the
public.

 

“Contract Assignment” has the meaning set forth in Section 1.01.

 

“Development Expenditures” has the meaning set forth in Section 2.03 (f).

 

 “Governmental Entity” means any government, agency, governmental department,
commission, board, body, department, authority, bureau, court, arbitration panel
or instrumentality of the United States of America or any other country or any
state or other political subdivision thereof (whether now or hereafter
constituted and/or existing) and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

  17

   



 

 “Indebtedness” means, without duplication, (i) any indebtedness for borrowed
money or issued in substitution for or exchange of indebtedness for borrowed
money, (ii) any indebtedness evidenced by any note, bond, mortgage, debenture or
other debt security, (iii) any indebtedness for the deferred purchase price of
property or services with respect to which a Person is liable, contingently or
otherwise, as obligor or otherwise (other than trade payables and other current
liabilities incurred in the Ordinary Course), (iv) any commitment by which a
Person assures a creditor against loss (including contingent reimbursement
obligations with respect to letters of credit), (v) any indebtedness guaranteed
in any manner by a Person (including guarantees in the form of an agreement to
repurchase or reimburse), (vi) any indebtedness secured by a Lien on a Person’s
assets, (vii) any obligations of a Person under capitalized leases according to
U.S. GAAP, (viii) any payment to be made pursuant to sale-leaseback
transactions, (ix) any payment to be made pursuant to a non-compete payment
obligation or change of control payment obligation, (x) net Liabilities
associated with reconciled intercompany balances, (xi) Liabilities related to
acquisition of or by Seller and including earn-out or similar contingent
purchase amounts, (xii) any unsatisfied obligation for “withdrawal liability” to
a “multiemployer plan” as such terms are defined under ERISA, (xiii) any amounts
outstanding under any letters of credit, bankers acceptance or similar
instrument, in each case, including interest, fees and prepayment premiums or
penalties thereon, (ix) any amounts payable to any credit card provider and (x)
all expenses incurred in connection with the transactions contemplated by this
Agreement.

 

“Intellectual Property Assignment” has the meaning set forth in Section 1.01.

 

“Laws” means all federal, state and local laws, statutes, codes, ordinances,
regulations, rules, orders, judgments, writs, injunctions, acts or decrees of
any Governmental Entity, including common law.

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“Lien” means any mortgage, pledge, hypothecation, lien (statutory or otherwise),
preference, priority, charge, adverse claim of ownership or use, restriction on
transfer (such as a right of first refusal or similar right), defect of title,
security interest or other encumbrance of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any lease
having substantially the same effect as any of the foregoing and any assignment
or deposit arrangement in the nature of a security device).

 

 “Marks” has the meaning set forth in the definition of “Proprietary Rights”
herein.

 

“Material Adverse Effect” means any event, change, circumstance, effect or other
matter that has, or could reasonably be expected to have, either individually or
in the aggregate with all other events, changes, circumstances, effects or other
matters, with or without notice, lapse of time or both, a material adverse
effect on (a) the business, assets, Liabilities, properties, condition
(financial or otherwise), operating results, operations or prospects of Seller,
or (b) the ability of Seller to perform its obligations under this Agreement or
to consummate timely the transactions contemplated by this Agreement.

 

“Permitted Notes” has the meaning set forth above in Section 2.03 (j).

 

 “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any Governmental Entity or any similar entity.

 

 “Proceeding” means any action, arbitration, audit, charge, claim, complaint,
decree, demand, dispute, hearing, investigation, judgment, litigation, order or
suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Entity or arbitrator.

 

  18

   



 

“Proprietary Rights” means all of the following items and all corresponding
rights, throughout the world: (i) patents, patent applications, patent
disclosures and inventions and all industrial designs registrations and
applications (including utility model rights, design rights and industrial
property rights) and any reissue, continuation, continuation-in-part,
divisional, revision, extension or reexamination of the foregoing;
(ii) trademarks, service marks, certification marks, trade dress, logos, trade
names, slogans, Internet domain names and corporate names, all registrations,
applications and renewals for any of the foregoing, and all goodwill associated
with the foregoing, including, without limitation, the name “Limitless” and any
and all rights related thereto (collectively, “Marks”); (iii) copyrights and
other works of authorship (whether or not copyrightable, including “look and
feel”) and moral rights, and all registrations, applications and renewals for
any of the foregoing; (iv) trade secrets and other confidential information
(including know-how, processes, techniques, methods, financial, business and
marketing plans, and customer and supplier lists and related information);
(v) Software, data collections and databases; (vi) rights of publicity and
privacy, including the right to use names, likenesses, voices and biographical
information of real Persons; (vii) other intellectual property and proprietary
rights (including all rights to sue and recover and retain damages, costs and
attorneys' fees for past, present and future infringement and any other rights
relating to any of the foregoing); and (viii) all copies and tangible
embodiments of the foregoing (in whatever form or medium).

 

“Purchased Assets” has the meaning set forth in Section 1.01.

 

“Purchase Price” has the meaning set forth in Section 1.03.

 

“Relevant Group” means any affiliated, combined, consolidated, unitary or other
group for Tax purposes of which Seller is or was a member.

 

 “Software” shall mean all software, computer programs, operating systems,
interfaces, firmware, modules, algorithms, methodologies and routines (in both
source code and object code form) and all documentation relating to any of the
foregoing.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means (i) any
federal, state, local or foreign income, gross receipts, franchise, estimated,
alternative minimum, add-on minimum, sales, use, transfer, registration, value
added, excise, escheat, natural resources, severance, stamp, occupation,
premium, windfall profits, environmental, customs, duty, real property, real
property gains, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding or other tax
assessment, fees, levy or other governmental charge of any kind whatever,
whether disputed or not, including any interest, penalties or additions to tax;
(ii) any liability for or in respect of the payment of any amount of a type
described in clause (i) of this definition arising as a result of being or
having been a member of any Relevant Group; and (iii) any liability for or in
respect of the payment of any amount of a type described in clauses (i) or (ii)
of this definition as a transferee or successor, by contract or otherwise.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other document filed or required to be filed in connection
with the determination, assessment or collection of Taxes or the administration
of any Law relating to any Taxes (including any amendments or schedules,
attachments or other supporting documentation with respect thereto).

 

“Third-Party Approvals” has the meaning set forth in Section 2.02(d).

 

“Transfer Taxes” means sales, use, transfer, real property transfer, filing,
recording, stock transfer, stamp, stamp duty reserve, value added, documentary
and other similar Taxes.

 

“Transferred Permits” has the meaning set forth in Section 3.06.

 

  19

   



 

ARTICLE VIII

TERMINATION

 

Section 8.01 Termination.

 

This Agreement may be terminated at any time prior to the Closing:

 

(a) by the mutual written consent of Seller and Buyer;

 

(b) by Buyer by written notice to Seller if:

 

(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Section
2.02 and such breach, inaccuracy or failure has not been cured by Seller within
fifteen (15) days of Seller’s receipt of written notice of such breach from
Buyer; or

 

(ii) any of the conditions set forth in Section 2.02 shall not have been, or if
it becomes apparent that any of such conditions will not be, fulfilled by
December 31, 2018, unless such failure shall be due to the failure of Buyer to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing;

 

 (c) by Seller by written notice to Buyer if:

 

(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Section
2.03 and such breach, inaccuracy or failure has not been cured by Buyer within
fifteen (15) days of Buyer’s receipt of written notice of such breach from
Seller; or

 

(ii) any of the conditions set forth in Section 2.03 shall not have been, or if
it becomes apparent that any of such conditions will not be, fulfilled by
December 31, 2018, unless such failure shall be due to the failure of Seller to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing;

 

(d) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited, or (ii) any Governmental Entity shall have issued an order
restraining or enjoining the transactions contemplated by this Agreement, and
such order shall have become final and non-appealable, or (iii) the Closing does
not occur on or before June 30, 2019; provided that the right to terminate this
Agreement under this Section 8.01(d)(iii) shall not be available to a Party if
that Party is in breach of any representation, warranty, covenant or agreement
under this Agreement that has been the cause of or resulted in the failure of
the Closing to occur on or before such date.

 

(e) The Party desiring to terminate this Agreement pursuant to clause (b), (c)
or (d) above shall give written notice of such termination to the other Party
hereto.

 

Section 8.02 Effect of Termination

 

In the event of the termination of this Agreement in accordance with this
Article VIII, this Agreement shall forthwith become void and there shall be no
liability on the part of any party hereto except:

 

(a) as set forth in this Article VIII and Article VI hereof; and

 

(b) that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof occurring prior such termination.

 

  20

   



 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01 Publicity.

 

No public announcement or other publicity concerning this Agreement, or the
transactions contemplated hereby shall be made by either Party hereto without
the prior written consent of the other Party as to form, content, timing and
manner of distribution. When any public disclosure is made concerning this
Agreement, the disclosing Party will give the other Party an opportunity to
review and comment on any such disclosure in advance of public release. Nothing
contained herein shall prevent either Party from making any filing required by
federal or state securities laws or stock exchange rules or to the extent that
such disclosure is ordered by a court of competent jurisdiction or is otherwise
required by law; provided, that such disclosing Party shall provide the other
Party, if reasonably possible under the circumstances, prior notice of such
disclosure as well as an opportunity to review and comment on the disclosure in
advance of public release.

 

Section 9.02 No Solicitation.

 

Except as previously agreed to in writing by the other Party, neither Seller nor
Buyer shall authorize or permit any of their officers, directors, agents,
representatives, managers, members, agents or advisors to solicit, initiate or
encourage or take any action to facilitate the submission of inquiries,
proposals or offers from any Person relating to any matter concerning any
merger, consolidation, business combination, recapitalization or similar
transaction involving Seller or Buyer other than the transaction contemplated by
this Agreement or any other transaction the consummation of which would or could
reasonably be expected to impede, interfere with, prevent or delay the
transactions contemplated hereby or dilute the benefits to each of the Parties
of said transactions. Seller and Buyer will immediately cease and cause to be
terminated any existing activities, discussions and negotiations with any
parties conducted heretofore with respect to any of the foregoing.

 

Section 9.03 Expenses.

 

All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses.

 

Section 9.04 Notices.

 

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 9.04):

 

  21

   



 



If to Seller:

IDTEC, LLC

 

 

6400 South Fiddlers Green Circle, Suite 525

Greenwood Village, CO 80111

 

 

Attention: Gary J. Graham, Managing Director

 

 

E-Mail: gary@firstcapitalventures.com

 

 

 

With a copy to:

Schlueter & Associates, P.C.

 

 

5290 DTC Parkway, Suite 150

 

 

Greenwood Village, CO 80111

 

 

Attention: Henry F. Schlueter, Esq.

E-Mail: hfs@schlueterintl.com

 

[Remainder of this page left blank intentionally]

 

   

If to Buyer:

TransBiotec, Inc.

400 N. Tustin Avenue, Suite 225

Santa Ana, CA 92705

Attention: Charles Bennington, President

E-Mail: cbennington@transbiotec.com

 

 

With a copy to:

Law Offices of Craig V. Butler

300 Spectrum Center Drive, Suite 300

Irvine, CA 92618

Attention: Craig Butler, Esq.

E-Mail: cbutler@craigbutlerlaw.com

 

 



Section 9.05 Headings.

 

The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.

 

  22

   



 

Section 9.06 Severability.

 

If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 

Section 9.07 Entire Agreement.

 

This Agreement, together with all the exhibits and schedules hereto and the
documents to be delivered hereunder constitute the sole and entire agreement of
the Parties to this Agreement with respect to the subject matter contained
herein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement
and the documents to be delivered hereunder, the exhibits and Disclosure
Schedule (other than an exception expressly set forth as such in the Disclosure
Schedule), the statements in the body of this Agreement will control.

 

Section 9.08 Successors and Assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and permitted assigns. Neither
Party may assign its rights or obligations hereunder without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed. No assignment shall relieve the assigning Party of any of its
obligations hereunder.

 

Section 9.09 No Third-party Beneficiaries.

 

This Agreement is for the sole benefit of the Parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

Section 9.10 Amendment and Modification.

 

This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each Party hereto.

 

Section 9.11 Waiver.

 

No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. No waiver by
any Party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

  23

   



 

Section 9.12 Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Colorado without giving effect to any choice or
conflict of law provision or rule (whether of the State of Colorado or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Colorado.

 

Section 9.13 Arbitration

 

Any dispute, controversy, difference or claim arising out of or relating to this
Agreement, including the existence, validity, interpretation, performance,
breach or termination thereof or any dispute regarding non-contractual
obligations arising out of or relating to it shall be referred to and finally
resolved by arbitration administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Claims shall be heard by a single arbitrator. The place of arbitration
shall be Denver, Colorado. The arbitration shall be governed by the laws of the
State of Colorado.

 

Section 9.14 Specific Performance.

 

The Parties agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
Parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.

 

Section 9.15 Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

  24

   



 

[Remainder of this page left blank intentionally]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date by their respective officers thereunto duly authorized.

 



 

IDTEC, LLC,
By First Capital Ventures, LLC, Manager

        By: /s/ Gary J. Graham

 

 

Gary J. Graham, Manager           TRANSBIOTEC, INC.  

 

 

 

 

 

By:

/s/ Charles Bennington

 

 

 

Charles Bennington, President

 



 

  25

   



 

Schedule 2.03(j) 

Aged Liabilities

 

TRANSBIOTEC

SCHEDULE OF OTHER PAYABLES

MARCH 31, 2019

Description

 

 Amount

 

Judgments Payable

 

 

91,930.00

 

Subcontractor - Pizzi

 

 

163,647.00

 

Employer Fed Payroll Taxes Q1 & Q2-2012

 

 

14,881.00

 

Old AP (Between 4-7 years) & Interest: Colorado Dept of Labor

 

 

1,540.33

 

Old AP (Between 4-7 years) & Interest: EDD

 

 

233.69

 

Old AP (Between 4-7 years) & Interest: Frank Goseco

 

 

4,240.00

 

Old AP (Between 4-7 years) & Interest: Gordon Pullin

 

 

1,322.25

 

Old AP (Between 4-7 years) & Interest: Michael Knight

 

 

134.38

 

Old AP (Between 4-7 years) & Interest: Michael Robbins

 

 

2,750.00

 

Old AP (Between 4-7 years) & Interest: Motor Saver Filters

 

 

1,600.00

 

Old AP (Between 4-7 years) & Interest: Pango Marketing

 

 

7,700.00

 

Old AP (Between 4-7 years) & Interest; Preferred Asset Management

 

 

30,873.54

 

Old AP (Between 4-7 years) & Interest: Tradewinds

 

 

6,000.00

 

Old AP (Between 4-7 years) & Interest: VCFO

 

 

15,262.50

 

Old AP (Between 4-7 years) & Interest: AB Goldberg

 

 

118.51

 

Old AP (Between 4-7 years) & Interest: SO Cal IP Law Group

 

 

1,093.00

 

Old AP (Between 4-7 years) & Interest: Sheridan Ross P.C.

 

 

1,595.67

 

Old AP (Between 4-7 years) & Interest: Ron Chadwick

 

 

2,500.00

 

Old AP (Between 4-7 years) & Interest: Chief Financial Outsourcing

 

 

71,750.61

 

Total Other Non-Related Payables:

 

 

419,172.48

 

 

  26

   

 

Schedule 4.09

 

Buyer IP

 

U.S. Patent No. 6620108 B2, entitled “Apparatus and Method for Determining
Machine Operator Status,” issued September 16, 2003

 

U.S. Patent No. 9,296,298 B2 (Registration No. 14/564,575), entitled “Alcohol
Detection System for Vehicle Driver Testing With Temperature Compensation,”
which patent issued March 29, 2016

 

Both patents are registered in the United States of America with the United
States Patent and Trademark Office

 

  27

   



 

Schedule 4.10

 

Delinquent SEC Reports

 

Quarterly Report on Form 10-Q for period ended September 30, 2018

Annual Report on Form 10-K for period ended December 31, 2018

 

  28

   



 

EXHIBIT A

 

BILL OF SALE 

 

KNOW ALL MEN BY THESE PRESENTS that IDTEC, LLC, a Colorado limited liability
company with an office at 6400 South Fiddlers Green Circle, Suite 525, Greenwood
Village, CO 80111 (the “Seller”) for good and valuable consideration, the
receipt and sufficiency of which are hereby explicitly acknowledged and
accepted, and intending to be legally bound, has granted, bargained, sold,
conveyed, transferred, assigned and delivered, and by this Bill of Sale (the
“Bill of Sale”) does hereby grant, bargain, sell, convey, transfer, assign and
deliver to Transbiotec, Inc., a Delaware corporation with an office at 400 N.
Tustin Avenue, Suite 225, Santa Ana, CA 92705 (the “Purchaser”), and the
Purchaser’s successors and assigns, all of the right, title and interest of the
Seller in the tangible and intangible assets of the Seller set forth on Exhibit
“A” annexed to this Bill of Sale and hereby incorporated herein by reference
(collectively the “Purchased Assets”).

 

TO HAVE AND TO HOLD unto the Purchaser, its successors and assigns, forever.

 

The Seller warrants: (i) that it has good title to the Purchased Assets and has
the authority to sell and deliver the Purchased Assets to the Purchaser free of
all liens and encumbrances; and (ii) the Seller acknowledges that the execution
of this Bill of Sale by the Purchaser is to recognize the process being
implemented but without fiduciary duty. The Seller and the Purchaser hereby
acknowledge and agree that the Purchased Assets are being sold and conveyed on
an “as is” basis, without any representations or warranties of any kind,
expressed or implied, either oral or written, made by the Seller or any agent or
representative of the Seller, with respect to the Purchased Assets other than so
stated above. The Seller hereby disclaims any warranties of merchantability or
fitness for a particular purpose or quality.

 

IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale this ___
day of ___________ 2019.

 

IDTEC, LLC (Seller)

 

By: _______________

Gary J. Graham, Manager

 

AGREED TO AND ACCEPTED:

 

TRANSBIOTEC, INC. (Purchaser)

 

By: ____________________________

Charles Bennington, President

 



  29

   



  

EXHIBIT “A” 

 TO  

BILL OF SALE

 

All of the right, title and interest of IDTEC, LLC (the “Seller”) in and to
certain assets that was acquired from Gamma 2 Robotics, Inc. (“G2R”) by First
Capital Holdings, LLC (“FCH”) at a sale under the security agreement for a
promissory note issued by G2R, including: (a) robots, equipment, robotic
equipment parts and supplies, spare parts, and tools; (b) software and
databases, as well as related licenses; (c) intellectual property, (whether
tangible or electronic), inventory, documents, any other contract rights, and
all general intangibles (including without limitation all books, records, files,
computer disks and software and all rights thereto; (d) domestic patent
applications, trademarks, trademark applications, servicemarks, servicemark
applications, including all rights to pursue patent infringement and other
similar claims, all trade names, domain names and trade secrets, all
confidential and proprietary business information, all licenses, all financial
and marketing business data; (d) , and all other intellectual property; (d)
goodwill and other intangible assets associated with the G2R’s intellectual
property; (e) robotic and other equipment maintenance records, manuals and
warranty information, research and development files; (f) rights and causes of
action arising out of G2R’s confidentiality, non-disclosure, non- compete and/or
similar agreements and arrangements, if any, with any of their employees, former
employees, and business and/or other counterparties (collectively, the
“Purchased Assets”).

 

TO HAVE AND TO HOLD all of the Purchased Assets hereby conveyed unto the
Purchaser and its successors and assigns, to and for its and their own use and
benefit forever. This instrument shall be binding upon the Seller and its
successors and assigns and shall inure to the benefit of the Purchaser and its
successors and assigns.

 

Acknowledged and agreed:

 

IDTEC, LLC

 

By: _______________________________

Gary J. Graham, Manager

 



  30

   



 

EXHIBIT B

 

FORM OF

INTELLECTUAL PROPERTY ASSIGNMENT

 

WHEREAS, IDTEC, LLC, a Colorado limited liability company having a place of
business at 6400 South Fiddlers Green Circle, Suite 525, Greenwood Village, CO
80111 (“IDTEC”) is the owner of intellectual property listed in Exhibit A
(“Intellectual Property”);

 

WHEREAS, TransBiotec, Inc., a Delaware corporation having a place of business of
400 N. Tustin Avenue, Suite 225, Santa Ana, CA 92705 (“ASSIGNEE”), desires to
acquire all right, title, and interest in and to the Intellectual Property;

 

NOW THEREFORE, be it known that IDTEC, for and in consideration of certain good
and valuable consideration, the sufficiency and receipt of which is
acknowledged, does sell, assign, and transfer unto ASSIGNEE, its successors,
legal representatives, and assigns, the Intellectual Property comprising
inventions, trademarks, copyrights, know-how, customer lists, business
information, and any other rights related thereto, which includes:

 

 

· the inventions described in the listed patents and patent applications; the
right to claim priority to the listed patents and pending patent applications;
all continuation, divisional, continuation-in-part, and reissue applications
associated with any patent issuing from, or related to, the patent applications;
all foreign applications corresponding to the patent applications; all
applications pursuant to the Patent Cooperation Treaty, which includes the right
to be granted a patent in PCT contracting states; all applications for extension
filed or to be filed for the inventions described in the patents and patent
applications listed; and all Letters Patent, Invention Registrations, Utility
Models, Extensions, Reissues, and other patent or registration rights obtained
for the inventions in the United States or any other country.

 

IDTEC also assigns any right, title, and interest in and to any intellectual
property related to the patents and patent applications that is not specifically
listed in Exhibit A;

 

IDTEC warrants that it has all rights to the Intellectual Property and is under
no obligation to make any assignment thereof to any other party; and

 

IDTEC further agrees to cooperate with ASSIGNEE in obtaining and sustaining any
and all right to the Intellectual Property, which includes confirming ASSIGNEE’s
exclusive ownership of the Intellectual Property.

 

This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but both of which shall constitute one and the same
instrument.

 

BALANCE OF PAGE INTENTIONALLY LEFT BLANK

 

  31

   



 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
indicated hereunder.

 



 

IDTEC, LLC

By: First Capital Ventures, LLC, Manager

        Date: ______________ By:

 

 

Gary J. Graham       Title: Manager          

 

 

TRANSBIOTEC, INC.

 

 

 

 

 

Date: ______________

By:

 

 

 

 

Charles Bennington

 

 

 

Title: President

 



 

STATE OF
                                                                           )

) ss.

COUNTY OF                                                                       
 )

 

 

Subscribed and sworn to before me this     day of _______, 2019, by Gary J.
Graham, President of IDTEC, LLC.

 

WITNESS my hand and official seal.

                                                                                                               

                                Notary Public

 

My commission expires:                                   

 

STATE OF
                                                                           )

) ss.

COUNTY
OF                                                                         )

 

 

Subscribed and sworn to before me this     day of ________, 2019, by Charles
Bennington, President of TransBiotec, Inc.

 

WITNESS my hand and official seal.

                                                                                                               

                                Notary Public

 

My commission expires:                                   

 

  32

   

 

EXHIBIT A

 

Patents

 



Application No.

Patent No.

Filing Date

Issue Date

Title

11063497

 

7380618

 

02/22/2005

 

06/03/2008

 

STAIR CLIMBING PLATFORM APPARATUS AND METHOD

 

12130753

 

7806208

 

05/30/2008

 

10/05/2010

 

STAIR CLIMBING PLATFORM APPARATUS AND METHOD

 

15621920

 

9875648

 

06/13/2017

 

01/23/2018

 

METHODS AND SYSTEMS FOR REDUCING FALSE ALARMS IN A ROBOTIC DEVICE BY SENSOR
FUSION



 

Patent Applications

 



Application No.

Filing Date

Title

15850474

 

12/21/2017

 

METHODS AND SYSTEMS FOR REDUCING FALSE ALARMS IN A ROBOTIC DEVICE BY SENSOR
FUSION

 

US1737323

(PCT No.)

06/13/2017

 

METHODS AND SYSTEMS FOR REDUCING FALSE ALARMS IN A ROBOTIC DEVICE BY SENSOR
FUSION



 



  33

   



 

EXHIBIT C

 

FORM OF

ASSIGNMENT OF CONTRACTS 

 

FOR VALUE RECEIVED, IDTEC, LLC, a Colorado limited liability company, (the
"Assignor") hereby assigns, transfers and sets over to TransBiotec, Inc., a
Delaware corporation, (the "Assignee") all rights, title and interest held by
Assignor in and to the contracts listed on Exhibit A hereto (the “Contracts”),
which is incorporated herein by this reference.

 

The Assignor warrants and represents that said Contracts are in full force and
effect and are fully assignable.

 

The Assignee hereby assumes and agrees to perform all the remaining and
executory obligations of the Assignor under the Contracts and agrees to
indemnify and hold the Assignor harmless from any claim or demand resulting from
non-performance by the Assignee.

 

The Assignor hereby agrees to indemnify and hold the Assignee harmless with
respect to the Assignor’s obligations under the Contracts that accrued prior to
the date hereof, but expressly reserves its rights as to any defenses to such
obligations.

 

The Assignee shall be entitled to all monies remaining to be paid under the
Contracts, which rights are also assigned hereunder; provided that any such
monies which are in payment for services rendered by the Assignor prior to the
date of this Assignment, and which are listed on Exhibit B hereto, shall be paid
over by the Assignee to the Assignor.

 

The Assignor warrants that the Contracts are without modification, and remain on
the terms contained.

 

The Assignor further warrants that it has full right and authority to transfer
said Contracts and that the contract rights herein transferred are free of lien,
encumbrance or adverse claim.

 

This Assignment shall be binding upon and inure to the benefit of the parties,
their successors and assigns.

 

This Assignment may be executed in one or more counterparts, each bearing the
signatures of one or more parties. Each counterpart shall be considered an
original and all of the counterparts shall constitute a single agreement binding
all the parties as if all had signed a single document. For purposes of
executing this Agreement, a document signed and transmitted by electronic means
(such as in PDF format via e-mail or via facsimile machine) is to be treated as
an original document. The signature of any party thereon, for purposes hereof,
is to be considered as an original signature, and the document transmitted is to
be considered to have the same binding effect as an original signature on an
original document.

 

  34

   



 

Signed this _________ day of _______, 2019.

 

 

ASSIGNOR

 

IDTEC, LLC., a Colorado limited liability company

By: First Capital Ventures, LLC, Manager

        Date By:

 

 

Gary J. Graham, Manager          

ASSIGNEE

 

TransBiotec, Inc., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Charles Bennington, President

 

 

  35

   



 

EXHIBIT A

 

Contracts Assigned

 

 

· Assignment and Transfer Agreement dated April 2, 2019 between First Capital
Holdings, LLC, a Colorado limited liability company, and IDTEC, LLC

 

 

 

 

· Assignment and Transfer Agreement dated April 2, 2019 between First Capital
Holdings, LLC, a Colorado limited liability company, and IDTEC, LLC

  

  36

   



 

EXHIBIT B

 

Amounts Due under the Contracts to be Paid Over to Assignor

 

 

 

 



  37

   



 

EXHIBIT D

 

FORM OF PROMISSORY NOTE

 

 

EXHIBIT “D”

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.

 

TRANSBIOTEC, INC.

CONVERTIBLE PROMISSORY NOTE

 

   _______________ __, 2019 



$__________ 

Santa Ana, California



  

1. Principal and Interest.

 

1.1 TransBiotec, Inc., a Delaware corporation (the "Company" or “Borrower”), for
value received, hereby promises to pay to the order of IDTEC, LLC, a Colorado
limited liability company (the "Lender") the sum of ___________________________
dollars ($___________) at the time and in the manner hereinafter provided.

 

1.2 This Promissory Note (the "Note") shall bear interest at the rate of 10% per
annum simple interest from the date of issuance of this Note until paid in full.
No payment of principal under this Note shall be due until the earlier of (i)
demand for payment from Lender, or (ii) that date upon which the Company shall
have closed with Lender upon the proposed injection of assets into the Company
by Lender (the earlier of said dates to be referred to herein as the "Demand
Date") unless there is an Event of Default as described in Section 2 below, in
which case such payment shall be accelerated. Commencing on the Demand Date, all
principal and accrued but unpaid interest hereunder shall be payable upon
demand. The parties agree that Lender may demand that interest be paid without
demanding that principal be paid. Notwithstanding the foregoing, this Note may
be prepaid by the Company without penalty at any time. Any prepayment will be
credited first against accrued interest then principal.

 

1.3 Upon payment in full of the principal hereof and accrued interest hereunder,
this Note shall be surrendered to the Company for cancellation.

 

1.4 The principal of and interest on this Note shall be payable at the principal
office of the Company and shall be forwarded to the address of the Lender hereof
as such Lender shall from time to time designate.

 

2. Event of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor), shall constitute an "Event of Default"
hereunder:

 

(a) The Company shall fail to make any payment of principal of, or interest on,
or any other amount owing in respect of, the Note when due and payable or
declared due and payable, and such failure shall have remained unremedied for a
period of five (5) business days.

 



  38

   



 

(b) A case or proceeding shall have been commenced against the Company in a
court having competent jurisdiction (i) seeking a decree or order in respect of
the Company under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal, state or foreign bankruptcy
or other similar law, (ii) appointing a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of the Company or of any
substantial part of its properties, or (iii) ordering the winding-up or
liquidation of the affairs of the Company, and any such case or proceeding shall
remain undismissed or unstayed for sixty (60) consecutive days or such court
shall enter a decree or order granting the relief sought in such case or
proceeding.

 

(c) The Company shall (i) file a petition seeking relief under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable federal, state or foreign bankruptcy or other similar law, (ii)
consent to the institution of proceedings thereunder or to the filing of any
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
the Company or of any substantial part of its properties, or (iii) fail
generally to pay its debts as such debts become due.

 

(d) Final judgment or judgments (after the expiration of all times to appeal
therefrom) for the payment of money in excess of $1,000,000 in the aggregate
shall be rendered against the Company and the same shall not (i) be fully
covered by insurance or bonded over, or (ii) within thirty (30) days after the
entry thereof, have been discharged or execution thereof stayed pending appeal,
or have been discharged within five (5) days after the expiration of any such
stay.

 

(e) The Company breaches any material covenant or other material term or
condition of this Note in any material respect.

 

(f) Any material representation or warranty of the Company made herein or in
connection herewith shall be false or misleading in any material respect as of
the date made.

 

3. Security. This Note shall be secured by a first priority security lien or
security interest in the Company’s Patents, Trademarks, Tradenames and other
intellectual property described in Exhibit A, attached hereto and incorporated
herein by reference. The Company agrees to execute and deliver any and all
documents, instruments, security agreements, pledge agreements, financing
statements or other document or filings with the US Patent and Trademark office
or any other governmental agency or authority.

 

4. Attorney's Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after
default, the Company agrees to pay, in addition to the principal and interest
payable hereunder, reasonable attorneys' fees and costs incurred by the Lender.

 

5. No Prepayment. The Company shall not have any right to prepay this Note.

 

6. Conversion.

 

6.1 Voluntary Conversion. The Lender shall have the right, exercisable in whole
or in part, to convert the outstanding principal and accrued interest hereunder
into a number of fully paid and nonassessable whole shares of the Company's
$0.001 par value common stock ("Common Stock") determined in accordance with
Section 6.2 below upon written notice to the Company at any time beginning
fifteen trading days after the closing of the asset purchase in which Lender
will sell and the Company will buy the assets previously owned by Gamma 2
Robotics, Incorporated (the “Transaction”).

 

6.2 Shares Issuable The number of Company shares to be issued upon conversion of
the Note shall be calculated by dividing the outstanding principal amount, plus
any accrued interest due and owing on the Note, by fifty (50%) percent of the
average closing price of the Company’s Common Stock in the over the counter
market or on a listed exchange beginning 15 trading days following the closing
of the Transaction. The average closing price will be determined by adding the
closing prices for the Company’s common stock for ten consecutive trading days
immediately preceding written notice of conversion by ten (10). For example, if
the average closing price was $1.00 for that ten-day period, and the Principal
of $100,000 plus accrued interest of $10,000 would be convertible into 220,000
Conversion Shares ($110,000 / (.5 X $1.00) = 220,000 shares).

 



  39

   



 

6.3 Notice and Conversion Procedures. After receipt of demand for repayment, the
Company agrees to give the Lender notice at least five (5) business days prior
to the time that the Company repays this Note. If the Lender elects to convert
this Note, the Lender shall provide the Company with a written notice of
conversion setting forth the amount to be converted. The notice must be
delivered to the Company together with this Note. Within twenty (20) business
days of receipt of such notice, the Company shall deliver to the Lender
certificate(s) for the Common Stock issuable upon such conversion and, if the
entire principal amount hereunder was not so converted, a new note representing
such balance. The shares of Common Stock issuable upon such conversion shall be
deemed issued and outstanding upon receipt of the notice of conversion.

 

6.4 Anti-Dilution Provisions.

 

(a) Adjustments of Note Conversion Price. If the Company should at any time, or
from time to time, during the term of this Note issue or sell any shares of
Common Stock (other than the Conversion Shares which may be purchased upon
conversion of the Notes, stock purchased pursuant to options, warrants and/or
conversion rights outstanding as of the date of this Note and stock purchased
pursuant to rights or options which may be granted to employees of the Company
whether or not pursuant to a plan) without consideration or for a consideration
per share less than the Note Conversion Price in effect immediately prior to the
time of such issue or sale, then forthwith upon such issue or sale, the Note
Conversion Price shall be adjusted to a price (computed to the nearest cent)
determined by dividing (i) the sum of (x) the number of shares of Common Stock
outstanding immediately prior to such issue or sale multiplied by the Note
Conversion Price in effect immediately prior to such issue or sale, and (y) the
consideration, if any, received by the Company upon such issue or sale, by (ii)
the total number of shares of Common Stock outstanding immediately after such
issue or sale. For purposes of this subsection 6.4(a), the following provisions
(1) to (5) shall also be applicable:

 

(1) Options. In case at any time hereafter the Company shall in any manner grant
any right to subscribe for or to purchase, or any option for the purchase of
Common Stock or any stock or other securities convertible into or exchangeable
for Common Stock (such convertible or exchangeable stock or securities being
hereinafter referred to as “Convertible Securities") other than the Notes and
other than rights or options which may be granted to employees of the Company
whether or not pursuant to a plan, and the minimum price per share for which
Common Stock is issuable, pursuant to such rights or options or upon conversion
or exchange of such Convertible Securities (determined by dividing (i) the total
amount if any, received or receivable by the Company as consideration for the
granting of such rights or options, plus the minimum aggregate amount of
additional consideration payable to the Company upon the exercise of such rights
or options, plus in the case of such Convertible Securities, the minimum
aggregate amount of additional consideration if any, payable upon the conversion
or exchange thereof, by (ii) the total maximum number of shares of Common Stock
issuable pursuant to such rights or options or upon the conversion or exchange
of the total maximum amount of such Convertible Securities issuable upon the
exercise of such rights or options) shall be less than the Note Conversion Price
in effect immediately prior to the time of the granting of such rights or
options, then the total maximum number of shares of Common Stock issuable
pursuant to such rights or options or upon conversion or exchange of the total
maximum amount of such Convertible Securities issuable upon the exercise of such
rights or options shall (as of the date of granting of such rights or options)
be deemed to be outstanding and to have been issued for said price per share as
so determined; provided, that no further adjustment of the Note Conversion Price
shall be made upon the actual issue of Common Stock deemed to have been issued;
and further provided, that, upon the expiration of such rights (including rights
to convert or exchange) or options, (a) the number of shares of Common Stock
deemed to have been issued and outstanding by reason of the fact that they were
issuable pursuant to such rights or options (including rights to convert or
exchange) were not exercised, shall no longer be deemed to be issued and
outstanding, and (b) the Note Conversion Price shall forthwith be adjusted to
the price which would have prevailed had all adjustments been made on the basis
of the issue only of the shares of Common Stock actually issued upon the
exercise of such rights or options or upon conversion or exchange of such
Convertible Securities.

 

(2) Convertible Securities. In case the Company shall in any manner, subsequent
to issuance of this Note, issue or sell any Convertible Securities, and the
minimum price per share for which Common Stock is issuable upon conversion or
exchange of such Convertible Securities (determined by dividing (i) the total
amount received or receivable by the Company as consideration for the issue or
sale of such Convertible Securities, plus the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the conversion or
exchange thereof, by (ii) the total maximum number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities)
shall be less than the Note Conversion Price in effect immediately prior to the
time of such issue or sale, then the total maximum number of shares of Common
Stock issuable upon conversion or exchange of all such Convertible Securities
shall (as of the date of the issue or sale of such Convertible Securities) be
deemed to be outstanding and to have been issued for said price per share as so
determined; provided, that no further adjustment of the Note Conversion Price
shall be made upon the actual issue of Common Stock so deemed to have been
issued, and, further provided, that if any such issue or sale of such
Convertible Securities is made upon exercise of any right to subscribe for or to
purchase or any option to purchase any such Convertible Securities for which an
adjustment of the Note Conversion Price has been or is to be made pursuant to
other provisions of this subsection 6.4(a) no further adjustment of the Note
Conversion Price shall be made by reason of such issue or sale; and, further
provided. that, upon the termination of the right to convert or to exchange such
Convertible Securities for Common Stock, (a) the number of shares of Common
Stock deemed to have been issued and outstanding by reason of the fact that they
were issuable upon conversion or exchange of any such Convertible Securities,
which were not so converted or exchanged, shall no longer be deemed to be issued
and outstanding, and (b) the Note Conversion Price shall forthwith be adjusted
to the price which would have prevailed had all adjustments been made on the
basis of the issue only of the number of shares of Common Stock actually issued
upon conversion or exchange of such Convertible Securities.

 



  40

   



 

(3) Determination of Issue Price. In case any shares of Common Stock or
Convertible Securities or any rights or options to purchase any such stock or
securities shall be issued for cash, the consideration received therefor, after
deducting therefrom any commission or other expenses paid or incurred by the
Company for any underwriting of, or otherwise in connection with, the issuance
thereof, shall be deemed to be the amount received by the Company therefor. in
case any shares of Common Stock or Convertible Securities or any rights or
options to purchase any such stock or securities shall be issued for a
consideration part or all of which shall be other than cash, then, for the
purpose of this subsection 6.4 (a), the Board of Directors of the Company shall
make a good faith determination of the fair value of such consideration,
irrespective of accounting treatment, and such Common Stock, Convertible
Securities, rights or options shall be deemed to have been issued for an amount
of cash equal to the value so determined by the Board of Directors. The
reclassification of securities other than Common Stock into securities including
Common Stock shall be deemed to involve the issuance for a consideration other
than cash of such Common Stock immediately prior to the close of business on the
date fixed for the determination of security Lenders entitled to receive such
Common Stock. In case any shares of Common Stock or Convertible Securities or
any rights or options to purchase any such stock or other securities shall be
issued together with other stock or securities or other assets of the Company
for a consideration which includes both, the Board of Directors of the Company
shall determine what part of the consideration so received is to be deemed to be
consideration for the issue of such shares of such Common Stock, Convertible
Securities, rights or options.

 

(4) Determination of Date of Issue. In case the Company shall take a record of
the Lenders of any Common Stock for the purpose of entitling them (i) to receive
a dividend or other distribution payable in Common Stock or in Convertible
Securities, or (ii) to subscribe for or purchase Common Stock or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

(5) Treasury Shares. For the purpose of this subsection 6.4(a), shares of Common
Stock at any relevant time owned or held by or for the account of the Company
shall not be deemed outstanding.

 

(b) Adjustment of Number of Shares. Anything in this Section 6.4 to the contrary
notwithstanding, in case the Company shall at any time issue Common Stock or
Convertible Securities by way of dividend or other distribution on any stock of
the Company or subdivide or combine the outstanding shares of Common Stock, the
Note Conversion Price shall be proportionately decreased in the case of such
issuance (on the day following the date fixed for determining shareholders
entitled to receive such dividend or other distribution) or decreased in the
case of such subdivision or increased in the case of such combination (on the
date that such subdivision or combination shall become effective).

 

(c) No Adjustment for Small Amounts. Anything in this Section 6.4 to the
contrary notwithstanding, the Company shall not be required to give effect to
any adjustment in the Note Conversion Price unless and until the net effect of
one or more adjustments, determined as above provided, shall have required a
change of the Note Conversion Price by at least one cent, but when the
cumulative net effect of more than one adjustment so determined shall be to
change the actual Note Conversion Price by at least one cent, such change in the
Note Conversion Price shall thereupon be given effect.

 

(d) Number of Shares Adjusted. Upon any adjustment of the Note Conversion Price,
the Lender shall thereafter (until another such adjustment) be entitled to
purchase, at the new Note Conversion Price, the number of shares, calculated to
the nearest full share, obtained by multiplying the number of shares of Common
Stock initially issuable upon conversion of this Note by the Note Conversion
Price in effect on the date hereof and dividing the product so obtained by the
new Note Conversion Price.

 

(e) Common Stock Defined. Whenever reference is made in this Section 6.4 to the
issue or sale of shares of Common Stock, the term "Common Stock” shall mean the
Common Stock of the Company, if the Common Stock shall be divided into classes,
and if not so divided, then the Common Stock of the Company of the class
authorized as of the date hereof, and any other class of stock ranking on a
parity with such Common Stock. Shares issuable upon conversion hereof shall
include only shares of the class designated as Common Stock of the Company as of
the date hereof, or as Common Stock if the Common Stock shall have been divided
into classes as of the date hereof.

 



  41

   



 

6.5 No Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of the Company issuing any fractional
shares to the Lender upon the conversion of this Note, the Company shall pay to
the Lender the amount of outstanding principal and interest hereunder that is
not so converted.

 

7. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants with the Lender as follows:

 

(a) Authorization; Enforceability. All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Note and the performance of all
obligations of the Company hereunder has been taken, and this Note constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(b) Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with the
Company's valid execution, delivery or performance of this Note except any
notices required to be filed with the Securities and Exchange Commission under
Regulation D of the Securities Act of 1933, as amended (the "1933 Act"), or such
filings as may be required under applicable state securities laws, which will be
timely filed within the applicable periods therefor.

 

(c) No Violation. The execution, delivery and performance by the Company of this
Note and the consummation of the transactions contemplated hereby will not
result in a violation of its Certificate of Incorporation or Bylaws, in any
material respect of any provision of any mortgage, agreement, instrument or
contract to which it is a party or by which it is bound or, to the best of its
knowledge, of any federal or state judgment, order, writ, decree, statute, rule
or regulation applicable to the Company or be in material conflict with or
constitute, with or without the passage of time or giving of notice, either a
material default under any such provision or an event that results in the
creation of any material lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.

 

8. Representations and Covenants of the Lender. The Company has entered into
this Note in reliance upon the following representations and covenants of the
Lender:

 

(a) Investment Purpose. This Note and the Common Stock issuable upon conversion
of the Note are acquired for investment and not with a view to the sale or
distribution of any part thereof, and the Lender has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.

 

(b) Private Issue. The Lender understands (i) that this Note and the Common
Stock issuable upon conversion of this Note are not registered under the 1933
Act or qualified under applicable state securities laws, and (ii) that the
Company is relying on an exemption from registration predicated on the
representations set forth in this Section 8.

 

(c) Financial Risk. The Lender has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to bear the economic risks of its investment.

 

(d) Risk of No Registration. The Lender understands that if the Company does not
continue to file reports under Section 12 of the Securities Exchange Act of 1934
(the "1934 Act"), or file reports pursuant to Section 15(d) of the 1934 Act, or
if a registration statement covering the securities under the 1933 Act is not in
effect when it desires to sell the Common Stock issuable upon conversion of the
Note, it may be required to hold such securities for an indefinite period. The
Lender also understands that any sale of the Note or the Common Stock which
might be made by it in reliance upon Rule 144 under the 1933 Act may be made
only in accordance with the terms and conditions of that Rule.

 

9. Assignment. Subject to the restrictions on transfer described in Section 12
below, the rights and obligations of the Company and the Lender shall be binding
upon and benefit the successors, assigns, heirs, administrators and transferees
of the parties.

 

10. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Lender.

 



  42

   



 

11. No Other Notes. The parties hereto agree that this Note shall supercede any
and all Notes previously issued by the Company to the Lender.

 

12. Transfer of This Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which this Note may be converted, the Lender will give written notice to the
Company prior thereto, describing briefly the manner thereof. Unless the Company
reasonably determines that such transfer would violate applicable securities
laws and notifies the Lender thereof within five (5) business days after
receiving notice of the transfer, the Lender may effect such transfer. Each Note
thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the 1933 Act, unless in the
opinion of counsel for the Company such legend is not required in order to
ensure compliance with the 1933 Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.

 

13. Notices. Any notice, other communication or payment required or permitted
hereunder shall be in writing and shall be deemed to have been given upon
delivery if personally delivered or three (3) business days after deposit if
deposited in the United States mail for mailing by certified mail, postage
prepaid, and addressed as follows:

 



If to Lender:

LENDER

IDTEC, LLC

6400 South Fiddlers Green Circle, Suite 525 Greenwood Village, Colorado 80111

Phone:  303-903-7569

 

If to Company:

TransBiotec, Inc.

400 N. Tustin Ave., Suite 225

Santa Ana, CA 92705

Attention:  Charles Bennington

Phone: (949) 285-9454 



 

Each of the above addressees may change its address for purposes of this Section
by giving to the other addressee notice of such new address in conformance with
this Section.

 

14. Governing Law. This Note is being delivered in and shall be construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

 

15. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.

 

16. Waiver by the Company. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 

17. Delays. No delay by the Lender in exercising any power or right hereunder
shall operate as a waiver of any power or right.

 

18. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision was
so excluded and shall be enforceable in accordance with its terms.

 

19. No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Lenders of this Note against impairment.

 



  43

   



 

IN WITNESS WHEREOF, TransBiotec, Inc. has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.

 



 

TRANSBIOTEC, INC.

        By:

 

 

Charles Bennington, President       Title          

 

LENDER

 

IDTEC, LLC

 

 

 

 

 

 

By:

 

 

 

 

Gary J Graham, Manager

 



 

LIST OF PROPERTY SECURING THE CONVERTIBLE PROMISSORY NOTE

 



  44

   



 

EXHIBIT E

 

FORM OF EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement including the attached Exhibits A and B
(collectively the "Employment Agreement"), is made this ____ day of May, 2019
between TransBiotec, Inc., a Delaware corporation whose business address is 400
Tustin Avenue, Suite 225, Santa Ana, CA 92705 (the "Company"), and
_______________________, an individual residing at
________________________________________ (the "Executive"). The Company and the
Executive are sometimes hereinafter individually referred to as a "Party" or
collectively as the "Parties".

 

W I T N E S S E T H:

 

WHEREAS, the Company is desirous of employment of the Executive as the Company's
___________________________________ on the terms and conditions and for the
consideration set forth in this Employment Agreement;

 

WHEREAS, the Company anticipates closing an asset purchase agreement with IDTEC,
LLC, and this Employment Agreement is intended by both the Company and Executive
to be effective at the time of the closing; and

 

WHEREAS, the Executive is desirous of employment by the Company on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the receipt and adequacy
of which are hereby acknowledged and accepted, the Parties hereby agree as
follows:

 

1. Employment. The Company hereby employs the Executive and the Executive hereby
agrees to enter the employ of the Company as its __________________________
effective as of the closing date of the purchase of certain assets from IDTEC,
LLC by the Company (“Closing Date”). The term of which employment shall end upon
the third anniversary of the Closing Date (the "Employment Period"). The
Executive shall, in the performance of his duties, be at all times subject to
the direction, supervision and authority of the Company's Chairman and the Board
of Directors (the "Board").

 

2. No Breach of Obligation. The Executive represents and warrants to the Company
that the Executive possesses the requisite skill and experience and is ready,
willing and able to perform those duties attendant to the position for which the
Executive has been hired and which the Executive shall perform during the
Employment Period. The Executive further represents that the Executive's entry
into the Employment Agreement does not constitute a breach of any agreement with
any other person, firm or corporation, nor does any prior agreement between the
Executive and any person, firm or corporation contain any restriction or
impediment to the ability of the Executive to perform those duties for which the
Executive was hired or which may be reasonably expected of the Executive.

 



  45

   



 

3. Services and Board Membership.

 

A. Services. During the Employment Period, the Executive shall perform to the
best of the Executive's ability the following services and duties in such manner
and at such times as the Company may direct; the following being included by way
of example and not by way of limitation:

 

(i) Provide active leadership and participation in managing the Company’s
progress in attaining revenue and profitability objectives and revising
objectives and plans responsive to current and anticipated financial, economic
and industry market conditions;

 

(ii) Identify and obtain Board approval of such additional member or members of
senior management as shall be necessary for the achievement of the Company’s
objectives, recruit qualified candidates for Board approval, hire the approved
candidate or candidates and thereafter train, monitor and supervise the
candidate or candidates;

 

(iii) Monitor and evaluate the performance of the Company’s senior management
and employees for conformity with allocated resources and established goals,
policies and contribution toward achievement of the Company’s objectives;

 

(iv) Initiate, plan, organize and assume responsibility for the integration of
the Company’s research and development objectives, product positioning,
marketing and sales, operations, etc.

 

(v) Initiate, plan, organize, monitor and evaluate the Company’s investor
relations and public relations programs for conformity with allocated resources
and established goals, policies and contribution toward achievement of the
Company’s objectives;

 

(vi) Monitor, evaluate and participate in the Company’s capital market
development programs;

 

(vii) Act as the Company’s principal spokesperson to the investment community,
other capital sources, and external media to reach the broadest possible
audiences;

 

(viii) Develop, implement and manage the Company’s financial and strategic
plans, goals and strategic relationships required to commercialize the Company’s
intellectual property, robotic products and technologies; and

 

(ix) Perform such other duties as shall reasonably be assigned to the Executive
by the Company's Board.

 

B. Performance of the Services. The Executive's services shall be performed at
the locations required by the Company's business needs within or outside of the
State of Colorado. Following the Closing, the Company anticipates relocating it
executive offices from California to Colorado. Excluding any periods of vacation
and other time off to which the Executive is entitled, the Executive agrees to
devote the Executive's full time and attention to the business and affairs of
the Company. In this regard, and to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, the Executive shall use
the Executive's best efforts to perform such responsibilities. It shall not be a
violation of this Employment Agreement for the Executive: (a) to serve on
academic, corporate, civic, charitable, governmental, non-profit or religious
boards or committees of such other entities; (b) participate in political
activities and fundraising; and (c) manage personal investments, so long as, in
each case, such activities do not create any conflicts of interest with the
business of the Company or interfere with the performance of the Executive's
responsibilities as an employee of the Company in accordance with this
Employment Agreement.

 



  46

   



 

C. Board Membership. At the commencement of the Employment Period, the Executive
shall be nominated and, if elected, agrees to serve as a member of the Company’s
Board of Directors.

 

4. Compensation, Stock Grant and Repayment of Outstanding Obligations to the
Executive.

 

A. Base Salary. Following the Closing Date, the Executive shall receive an
annual base salary of $__________________ (the "Annual Base Salary"). Subject to
applicable withholding taxes and other payroll deductions, the Annual Base
Salary shall be payable in accordance with the Company's generally applicable
payroll practices and policies. The Executive's Annual Base Salary shall be
reviewed during the 4th quarter of each year of the Employment Period by the
Company's Compensation Committee or if no such committee exists by the entire
Board with the Executive not participating, with the objective of determining
the subsequent year's Annual Base Salary for the Executive; provided that the
Company shall be under no obligation to increase the Annual Base Salary.

 

B. Bonus Plan and Participation.

 

(i) The Annual Bonus Plan. During 2019, the Company will establish an annual
bonus plan for the Executive with the objective of attaining an annual bonus up
to a maximum of 50% of the Executive's prior year’s Annual Base Salary (the
"Annual Bonus Plan"). The components and objectives of the Executive's Annual
Bonus Plan and the amount of the Annual Bonus related thereto will be determined
the Compensation Committee of the Company's Board, or if no such committee
exists, by the entire Board with the Executive not participating. The
Executive's Annual Bonus Plan may include sales, financial, operational or other
milestones to be accomplished within specified timeframes. Except for the
Executive’s 2019 Annual Bonus, the Executive’s Annual Bonus for the second and
third years of the Employment Period, if any, under the Annual Bonus Plan will
be determined at the end of each of the Company's fiscal years during the
Employment Period and shall be paid prior to the end of the first quarter of the
following fiscal year.

 

C. Incentive Stock Option. Upon the Closing Date the Executive shall be issued
______ ten-year Incentive Stock Options under the Company’s Omnibus Stock Plan
at the closing price of the Company’s common stock on the Closing Date, with
one-third of the options vesting at the end of each year during the term of the
Employment Agreement.

 

D. Change of Control Option Vesting. In the event of a Change of Control of the
Company as that phrase is defined in the next sentence, the Executive’s entire
Granted ISOs shall vest and be exercisable. As used in this Employment
Agreement, the phrase “Change of Control” shall be deemed to mean any of the
following occurring after the Closing Date: (i) the Company consolidates with,
amalgamates or merges with or into, another business entity or any business
entity consolidates with, or amalgamates or merges with or into the Company;
(ii) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the Company’s assets (determined on a consolidated
basis) to any individual, firm, entity or group other than pursuant to a
transaction in which individuals that beneficially owned directly or indirectly,
voting shares representing a majority of the total voting power of the Company;
(iii) the adoption of a plan the consummation of which would result in the
liquidation or dissolution of the Company; and (iv) the acquisition, directly or
indirectly, by any individual, firm, entity or group of beneficial ownership of
more than 50% of the aggregate voting power of the Company’s voting shares.

 

E. Executive Benefits. The Executive shall be allowed to participate on the same
basis as other employees of Company in all of the Company's employee benefit
plans and programs, including improvements or modifications of such plans and
programs. Nothing in this Employment Agreement shall be construed as limiting or
restricting any benefit to the Executive under any pension, profit-sharing or
similar retirement plan, or under any group life or group health or accident or
other plan of the Company, for the benefit of its employees generally or a group
of them, now or hereafter in existence.

 

F. Expenses. The Executive shall be entitled to receive prompt reimbursement for
all out-of-pocket expenses incurred by the Executive in connection with the
performance of his/her duties in accordance with the Company's expense
reimbursement policy, together with such additional arrangements as shall have
been approved by the Company's Board.

 

G. Paid Time Off ("PTO"). The Company will adopt and implement a PTO policy
prior to July 31, 2019 for its employees. The PTO plan includes a listing of
categories such as personal, sick, and vacation days absent time and related
number of days within each category for all employees including the Executive.
Modification of the PTO plan will require the approval of the Company's Board
prior to implementation. No cash compensation will be paid for any days which
exceed the PTO schedule adopted by the Company.

 



  47

   



 

H. Termination Severance. The Executive shall be entitled to the severance
payments indicated in Section 5.D.3.) (c), Section 5. D. 4.) (c) and Section 5.
D. 5.) (b) of this Employment Agreement.

 

5. Termination of the Agreement by the Company and Cessation of Services by the
Executive.

 

A. Death of the Executive. The Employment Period shall terminate automatically
upon Executive's death.

 

B. Termination by the Company. The Company may terminate the Employment Period,
as follows:

 

(i) Without Cause. The Company may terminate the Employment Period for any
reason upon at least 30 days' prior written notice to the Executive;

 

(ii) By Disability. In the event the Executive becomes permanently disabled or
incapacitated, the Company may terminate the Employment Period. The term
"permanently disabled or incapacitated" means any ailment or condition which
prevents the Executive from actively carrying out the Executive's duties
hereunder for the Company for a continuous period of at least 90 days as
determined by a physician selected by the Board (the “Disability Date”); and

 

(iii) For Cause. The Company may terminate the Employment Period for "Cause,"
upon at least three days' prior written notice to the Executive. "For Cause"
shall mean:

 

(a) The commission by Executive in connection with the Executive's employment of
any material act of dishonesty, fraud or misrepresentation;

 

(b) Conviction or plea of nolo contendere of the Executive for a felony;

 

(c) Executive's willful misconduct that causes material economic harm to the
Company or that brings substantial discredit to the Company's reputation;

 

(d) Executive's breach of a material provision of the Executive's Employment
Agreement, which breach is not cured by the Executive within 30 days after the
Company gives written notice of the breach to the Executive; and

 

(e) Violation of any material fiduciary duty owed to the Company.

 

C. Termination by the Executive. The Executive may terminate the Employment
Period, as follows:

 

(i) Without Good Reason. The Executive may terminate the Employment Period for
any reason upon at least 90 days' prior written notice to the Company.

 

(ii) For Good Reason. The Executive may terminate the Employment Period for
"Good Reason," after at least 30 days' prior written notice to the Company
specifying the “Good Reason” and following the Company’s right to cure the
alleged Good Reason breach within 30 day. Good Reason shall mean:

  

  48

   



 

(a) The reduction of Executive's Annual Base Salary without the Executive's
consent;

 

(b) The failure by the Company to pay any amount owed to the Executive under
this Employment Agreement when due; and

 

(c) Any material change in the Executive's title, responsibilities or authority
that is not consistent with that customarily associated with the position of
Chief Executive Officer.

 

D. Consequences of Termination of the Employment Period.

 

(i) Death of the Executive. If the Employment Period terminates as a result of
the Executive's death, then:

 

(a) The Company shall pay the Executive's Annual Base Salary through the date of
the Executive's death. In addition, and at the end of the fiscal year in which
the Executive shall have died, the Company shall pay a pro rata portion of any
bonus to which the Executive shall have earned under the Executive's Annual
Bonus Plan through the date of the Executive's death pursuant to Subsection 5A
of this Section 6 in accordance with their respective terms; and

 

(b) All ISO Option Shares that have vested as of the date of death shall remain
vested, and all ISO Option Shares that would have vested during the 90-day
period immediately following the Executive's death shall also automatically
vest, and the ISO shall be exercisable for all such vested ISO Option Shares.

 

(ii) By the Company for Cause. If the Company terminates the Employment Period
for Cause, then:

 

(a) The Company shall pay the Executive's Annual Base Salary through the date of
termination pursuant to Subsection B of this Section 6 in accordance with its
terms; and

 

(b) All ISO Option Shares that have vested as of the date of termination shall
remain vested and exercisable in accordance with the 2019 Plan.

 

(iii) By the Company for the Executive’s Disability. If the Company terminates
the Employment Period for Disability of the Executive, then:

 

(a) The Company shall pay the Executive's Annual Base Salary through the
Disability Date pursuant to Subsection B of this Section 6 in accordance with
its terms; and

 

(b) All ISO Option Shares that have vested as of the Disability Date shall
remain vested and exercisable in accordance with the 2019 Plan; and

 

(c) The Executive shall be entitled to receive three (3) months' Severance
payment of the equivalent of three (3) months of the Executive's Annual Base
Salary through the Disability Date.

 

(iv) By the Executive for Good Reason. If the Executive terminates the
Employment Period for Good Reason then:

 

(a) The Company shall pay the Executive's Annual Base Salary through the date of
termination pursuant to Subsection C of this Section 6 in accordance with its
terms;

 

(b) All ISO Option Shares that have vested as of the date of termination shall
remain vested and exercisable in accordance with the 2019 Plan; and

 

(c) The Executive shall be entitled to receive a Severance payment of the
equivalent of three (3) months of the Executive's Annual Base Salary through the
date of termination and payable monthly for three (3) consecutive months.

 



  49

   



 

(v) By the Company without Cause. If the Company terminates the Employment
Period without Cause, then:

 

(a) The Company shall pay the Executive's Annual Base Salary through the date of
termination; and

 

(b) The Executive shall be entitled to receive a Severance payment of the
equivalent of three (3) months of the Executive's Annual Base Salary through the
date of termination and payable monthly for seven consecutive months; and

 

(c) The Company shall continue to pay its portion of Executive's health
insurance premium in the same manner as during the Employment Period for a
period of 90 days immediately following the date of termination of the
Employment Period; and

 

(d) All ISO Option Shares earned through the date of termination all immediately
become fully vested, and the ISO shall be exercisable for all such vested ISO
Option Shares in accordance with the 2019 Plan.

 

6. Representations, Warranties and Covenants.

 

A. Representations, Warranties and Covenants of the Executive. By virtue of the
Executive's execution hereof, and in order to induce the Company to enter into
this Employment Agreement, the Executive hereby represents and warrants to and
covenants with the Company as follows:

 

(i) He is not presently actively engaged in any business, employment or venture
which is or may be in conflict with the business of the Company;

 

(ii) He has full power and authority to enter this Employment Agreement, to
enter into and to otherwise perform this Employment Agreement in the time and
manner contemplated;

 

(iii) He agrees to submit to a medical examination as may be required for the
Company to obtain "key man" insurance coverage, provided that such medical
examination is at the Company's expense;

 

(iv) He has the experience, skill and knowledge to perform the services expected
of him hereunder;

 

(v) The information contained on the summary biography he submitted to the
Company, a copy of which is annexed hereto as Exhibit "A" and hereby
incorporated herein by reference, is true and correct and does not misstate or
omit to state any material employment or other material fact;

 

(vi) The Executive is not the subject of any threatened or filed litigation not
disclosed to the Company prior to the execution of this Employment Agreement;

 

(vii) The Executive's compliance with the terms and conditions of this
Employment Agreement in the time and manner contemplated herein will not
conflict with any instrument or agreement pertaining to the transaction
contemplated herein; and will not conflict in, result in a breach of, or
constitute a default under any instrument to which he is a party;

 

(viii) The Executive acknowledges that Severance shall only be paid in the event
the Company terminates the Employment Period without Cause, due to the
Executive's Disability, or the Executive terminates the Employment Period with
Good Reason;




  50

   



 

(ix) The Executive has been advised, and by the execution of this Employment
Agreement, accepts and acknowledges that none of the Vested and/or Granted ISO
Option Shares shall have been registered under the Securities Act of 1933, as
amended (the "Securities Act") or under any state securities law; and that in
granting the Vested and Granted ISOs to the Executive, the Company is relying
upon an exemption from registration based upon the Executive's investment
representations. In this regard, the Executive hereby represents and warrants to
the Company that: (a) he is acquiring the Vested and Granted ISOs for investment
purposes and without a view to the transfer or resale thereof; (b) in the event
he exercises the Vested and/or Granted ISOs, he will hold the Vested and/or
Granted ISO Option Shares acquired upon exercise of the Vested and Granted ISOs
for such period of time as shall be required by the Securities Act or as
otherwise required or permitted by law; (c) any sale of the Vested and/or
Granted ISO Option Shares will be accomplished only in accordance with the
Securities Act and the rules and regulations of the Securities and Exchange
Commission adopted thereunder; and (d) all certificates representing the Vested
and/or Granted ISO Option Shares will bear a standard form or restrictive legend
and be the subject of standard stop transfer orders on the transfer records of
the Company or its transfer agent; and

 

(x) The Executive acknowledges and accepts that all certificates representing
the Vested and/or Granted ISO Option Shares may be the subject of a lock up from
the date the Company becomes publicly owned as may be required by the Company's
underwriter(s).

 

B. Representations, Warranties and Covenants of the Company. By virtue of its
execution of this Employment Agreement, the Company hereby represents and
warrants to and covenants with the Executive as follows:

 

(i) The Company has full power, right and authority to execute and perform this
Employment Agreement in the time and manner contemplated and all corporate
action required to be taken by the Company to authorize and execute this
Employment Agreement has been taken prior to the delivery hereof;

 

(ii) All requisite legal action required by the Company to cause the due
execution and delivery of this Employment Agreement has been taken by the
Company;

 

(iii) As of the date of this Employment Agreement, the Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware with full power and authority to conduct its business;

 

(iv) The person executing this Employment Agreement on behalf of the Company has
been duly authorized to execute this Employment Agreement;

 

(v) The Vested and/or Granted ISO Option Shares issuable upon the Executive's
exercise of the Vested and/or Granted ISOs shall be when issued, duly and
validly issued, fully paid and non-assessable;

 

(vi) The Company agrees that the Annual Base Salary, payments under the Annual
Bonus Plan and Severance, and all other payments due to the Executive shall
constitute a wage claim under the laws of the State of Colorado; and

 

(vii) The Company shall reserve the Vested and/or Granted ISO Option Shares for
issuance upon the Executive's exercise of the Vested and/or Granted ISOs; and

 

(viii) The Company is not the subject of any litigation not disclosed to the
Executive prior to the execution of this Employment Agreement.

 



  51

   



 

7. Proprietary Information and Inventions.

 

Exhibit "B" annexed hereto and hereby incorporated herein by reference, sets
forth the terms and conditions of the agreement of the Parties concerning
proprietary information and inventions.

 

8. Successors.

 

This Employment Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Employment
Agreement shall inure to the benefit of and be enforceable by the Executive's
estate, heirs and legal representatives. This Employment Agreement shall inure
to the benefit of and be binding upon the Company and its successors and
assigns. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Employment Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Employment Agreement, "Company" shall mean the Company and any
successor to its business and/or assets by operation of law, or otherwise.

 

9. Indemnification.

 

If Executive is made a party or is threatened to be made a party to or is
involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (herein a “proceeding”), by reason of the fact
that he is or was an employee (which term includes officer, director, agent and
any other capacity) of the Company or is or was serving at the request of the
Company as an employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is alleged action
in an official capacity as an employee or agent or in any other capacity while
serving as an employee or agent, Executive shall be indemnified and held
harmless by the Company to the fullest extent authorized by applicable law,
against all expense, liability and loss (including, but not limited to,
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties and amounts
paid or to be paid in settlement) incurred or suffered by Executive in
connection therewith and such indemnification shall continue as to Executive
after he has ceased to be a director, officer, employee or agent and shall inure
to the benefit of Executive’s heir, executors, and administrators for the
applicable statute of limitations; provided, however, that the Company shall
indemnify any such person seeking indemnification in connection with a
proceeding (or part thereof) initiated by Executive (other than a proceeding to
enforce this paragraph 9) only if such proceeding (or part thereof) was
authorized directly or indirectly by the Company’s Board. The right to
indemnification conferred in this paragraph shall be a contract right and shall
include the right to be, promptly upon request, paid by the Company the expenses
incurred in defending any such proceeding in advance of its final disposition;
provided, however, that if the General Corporation Law of the State of Delaware
requires the payment of such expenses incurred by an employee in his capacity as
an employee (and not in any other capacity in which service was or is rendered
by such person while a director or officer, including, without limitation,
service to an employee benefit plan) in advance of the final disposition of a
proceeding, payment shall be made only upon delivery to the Company of an
undertaking, by or on behalf of Executive, to repay all amounts so advanced if
it shall ultimately be determined that Executive is not entitled to be
indemnified under this paragraph or otherwise.

 

10. Non-Competition, Non-Disparagement and Non-Solicitation.

 

A. Non-Competition. During the Employment Period and for twenty-four (24) months
after the termination of the Employment Period, Executive agrees that he will
not, within North America, directly or indirectly, individually or on behalf of
any other person, in any capacity whatsoever, carry on or engage in any business
or undertaking that competes with the business or intended businesses of the
Company.

 

B. Non-Disparagement. The Company and the Executive each shall refrain from
publishing any oral or written statements about the other, any of their
subsidiaries or affiliates, or any of such individuals' or entities' officers,
employees, shareholders, agents or representatives, that are slanderous,
libelous, or defamatory; or that constitute a misappropriation of the name or
likeness of the Executive or the Company, any of their affiliates, or any of
such individual's or entities' or their officers, employees, shareholders,
agents, or representatives. A violation or threatened violation of this
prohibition may be enjoined by the courts. The rights afforded under this
provision are in addition to any and all rights and remedies otherwise afforded
by law.

 



  52

   



 

C. Non-Solicitation. As part of the consideration for the compensation and
benefits to be paid to the Executive thereunder, in keeping with the Executive's
duties as a fiduciary, and in order to protect the Company's interest in the
trade secrets of the Company, and as an additional incentive for the Company to
enter into this Confidentiality Agreement, the Executive agrees that the
Executive will not, directly or indirectly, for the Executive for others,
knowingly induce any employee of the Company or any of its affiliates to
terminate his or her employment with the Company or its affiliates, or knowingly
hire or assist in the hiring of any such employee by any person, association, or
entity not affiliated with the Company. The obligations in this Section shall
extend during the Employment Period and for three years after the termination of
the Employment Period. The Executive acknowledges that money damages would not
be sufficient remedy for any breach of this Section by the Executive, and the
Company shall be entitled to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach, but shall be in addition to all
remedies available at law or in equity to the Company, including, without
limitation, the recovery of damages from the Executive and his agents involved
in such breach.

 

11. Miscellaneous.

 

A. Governing Law. The interpretation and enforcement of this Employment
Agreement, and the rights, obligations and remedies of the parties hereto, shall
be governed by and construed in accordance with the laws of the State of
Colorado, without regard to conflict of law principles.

 

B. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 



IF TO THE EXECUTIVE:

 

 

 

IF TO THE COMPANY:

 

400 N. Tustin Avenue, Suite 225

Santa Ana, CA 92705



 

Or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

C. Severability. In the event that any provision of this Employment Agreement is
held to be illegal, invalid or unenforceable, then such illegality, invalidity
or enforceability shall not affect the other terms and provisions of this
Employment Agreement which shall remain in full force and effect.

 

D. Withholding. The Company may withhold from any amounts payable under this
Employment Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

E. Waiver. The Executive's or the Company's failure to insist upon strict
compliance with any provision hereof or any other provision of this Employment
Agreement or the failure to assert any right the Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Employment Agreement.

 

F. Code Section 409A. Notwithstanding anything in this Employment Agreement or
any other plan or agreement to the contrary, to the extent subject thereto, all
deferred payments or benefits provided to the Executive shall comply with all
applicable provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (and any related regulations or guidance).

 

G. Entire Agreement. Each of the Parties hereby covenants that this Employment
Agreement supersedes any prior conversations or negotiation between them with
respect to the subject matter of this Employment Agreement, and is intended to
and does contain and embody herein all of the understandings and agreements,
both written or oral, of the Parties hereby with respect to the subject matter
of this Employment Agreement and that there exists no oral agreement or
understanding, express or implied liability, whereby the absolute, final and
unconditional character and nature of this Employment Agreement shall be in any
way invalidated, empowered or affected. There are no representations, warranties
or covenants other than those set forth herein.

 

  53

   



 

H. Headings. The section headings herein are inserted for the convenience of the
parties only and are not to be construed as part of the terms of this Employment
Agreement or to be taken into account in the construction or interpretation of
this Employment Agreement.

 

I. Amendment and Modification. This Employment Agreement may be amended,
modified or supplemented only by written agreement of the Parties hereto, which
agreement shall have been duly authorized and approved by the Company and the
Executive.

 

J. Prohibition against Assignment. The Executive agrees on behalf of himself and
any other person or persons claiming any benefits under him by virtue of this
Employment Agreement, and the Company agrees for itself and its successors and
assigns, that this Employment Agreement and the rights, interests, and benefits
hereunder shall not be assigned, transferred, pledged or hypothecated in any way
by the Executive or by the Company. Any attempted assignment, transfer, pledge
or hypothecation, or other disposition of this Employment Agreement or of such
rights, interests and benefits contrary to the foregoing provisions shall be
null and void and without effect and shall be deemed to be a material breach of
this Employment Agreement.

 

K. Additional Instruments. Each Party shall from time to time, at the request of
the other Party, execute, acknowledge and deliver to the other Party any and all
further instruments that may be reasonably required to give full effect and
force to the provisions of this Employment Agreement.

 

L. Originals. This Employment Agreement may be executed in counterparts each of
which so executed shall be deemed an original and constitute one and the same
agreement

 

M. Address of Parties. Each Party shall at all times keep the other informed of
its principal place of business or residence if different from that stated
herein, and shall promptly notify the other of any change, giving the address of
the new principal place of business or residence.

 

N. Alternative Dispute Resolution (ADR). The Parties shall attempt to resolve
any dispute that may arise in connection with this Employment Agreement through
a process of mediation administered by JAMS (Arbitration, Mediation and ADR
Services) or through selection of an agreed upon private individual outside of
JAMS, with the mediation to be held in Denver County in the State of Colorado,
unless the Parties agree on another venue. The Parties shall first attempt to
settle the dispute by participating in at least ten (10) hours of mediation at
the offices of the ADR Provider (or at another location if mutually agreed). The
complaining Party must notify the other Party that a dispute exists. A
designated individual mediator will be either agreed upon or if no agreement is
reached, then selected within seven (7) days of notice according to JAMS' rules
and procedures to conduct the mediation; provided that the mediator must not
have any conflict of interest. The mediation will be held as soon as practicably
possible. The mediation will be a nonbinding conference between the Parties
conducted in accordance with the applicable rules and procedures of the
mediator. Any mediation expenses shall be borne equally by the Executive and the
Company. Neither of the Party shall initiate any litigation or an arbitration
proceeding with respect to any dispute until the aforesaid mediation of the
dispute is complete. Any mediation will be considered complete: (i) if the
Parties enter into an agreement to resolve the dispute; (ii) with respect to the
Party submitting the dispute to mediation, if the other Party fails to appear at
or participate in a reasonably scheduled mediation conference; or (iii) if the
dispute is not resolved within five (5) days after the mediation is completed.
If any dispute remains between the Parties after the mediation is complete, then
either Party may commence legal proceedings to resolve such dispute. Any
litigation of a dispute must be initiated within one (1) year from the date on
which either Party first provided written notice to the other of the existence
of the dispute, and any Party who fails to commence litigation within the
one-year period shall be deemed to have waived any of its affirmative rights and
claims in connection with the dispute and shall be barred from asserting its
rights and. claims at any time thereafter. Litigation shall be deemed commenced
by a Party when the Party serves a complaint on the other Party with respect to
the dispute.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from the Board, the Company has caused this
Employment Agreement to be executed in its name on its behalf, all effective as
of the ___ day of May 2019.

 



  54

   



 

TRANSBIOTEC, INC.

 

By: ______________________________

 

Charles Bennington, Chairman of the Board

 

THE EXECUTIVE:

 

_________________________________

 

The balance of this page has intentionally been left blank.

 



  55

   



 

EXHIBIT “A”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  56

   



 

EXHIBIT “B”

 

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by Transbiotec, Inc.,
a Delaware corporation (the “Company”), and the compensation now and hereafter
paid to me, I hereby agree as follows:

 

1. Nondisclosure

 

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter (and for purposes of this Agreement, any reference to
any period of employment shall also include any other provision of services to
the Company, directly or indirectly), I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

 

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, samples, procedures
and formulations for producing any such samples, media and/or processes, data,
formulae, methods, software, source and object codes, programs, other works of
authorship, know-how, improvements, discoveries, developments, developmental or
experimental work, designs, and techniques (hereinafter collectively referred to
as “Inventions”); (b) information regarding the operation of the Company,
products, services, plans for research and development, marketing and business
plans, budgets, accounts, financial statements, licenses, licensors, licensees,
contracts, prices and costs, suppliers, and current or potential customers; (c)
information regarding the skills, tasks and compensation of Company’s employees,
contractors, and any other service providers of Company; and (d) the existence
of any business discussions, negotiations, or agreements between Company and any
third party.

 

1.3 Third Party Information. I understand, in addition, that the Company has
received and, in the future, will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

 

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

 



  57

   



 

2. Assignment of Inventions.

 

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secrets, know-how, patents, patent rights, copyrights, trademarks, service
masks, logos, domain names, mask work and any and all other intellectual
property rights throughout the world.

 

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit A (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sub-licensees) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

 

2.2.1 Prior Items of Commercial Value

Any relationships, information, or items (“Prior Items”) other than specific
inventions identified in section 2.2 that I possessed prior to the commencement
of my employment with the Company that are related or material to the Company’s
business are excluded from the scope of this Agreement unless otherwise set
forth in Exhibit B. For the avoidance of uncertainty, I have set forth in
Exhibit B attached hereto and incorporated herein a complete list of all such
Prior Items that I consider to be my property. I have further set forth in
Exhibit B for each such Prior Item my wish to (i) retain possession of it, or
(ii) license it to the Company, or (iii) grant all right, title and interest in
it to the Company in consideration of my employment with the Company. I
represent and warrant that I own all rights and / or have been granted
permissions through licensing or otherwise for all Prior Items set forth in
Exhibit B. I further warrant and represent that any grant of right, title or
interest in or pursuant to Exhibit B results in no violation of prior
contractual or other obligations such as fiduciary duties or otherwise. If there
are no such Prior Items set forth or attached, I represent that there are no
Prior Items. If, in the course of my employment with the Company, I incorporate
a Prior Item into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sub-licensees) to make, have made, modify, use and sell such Prior Item.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Items in any Company Inventions without the Company’s
prior written consent.

 

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this Section
2, are hereinafter referred to as “Company Inventions.” 2.3.1 Assignment of
Prior Items. I hereby assign to the Company all my right, title and interest in
any and all Prior Items for which I have specified my wish to grant such right,
title and interest in such Prior Items to the Company in Exhibit B.

 

2.4 Non-assignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a non-assignable Invention under applicable law.




  58

   



 

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under applicable law; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the applicable
law. I will preserve the confidentiality of any Invention that does not fully
qualify for protection under applicable law.

 

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

 

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

 

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions or
assignments specified in the preceding paragraph or in paragraph 2.3.1, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph and paragraph 2.3.1 with the same legal force and effect
as if executed by me. I hereby waive and quitclaim to the Company any and all
claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.

 

3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

 

4. Additional Activities. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (l) year after the date of
termination of my employment by the Company I will not, either directly or
through others, solicit or attempt to solicit any employee, independent
contractor or consultant of the company to terminate his or her relationship
with the Company in order to become an employee, consultant or independent
contractor to or for any other person or entity.

 

5. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

 



  59

   



 

6. Non-Competition/Non-Solicitation. I agree and covenant that I will not at any
time during employment with the Company and for one (1) year following
termination of employment with the Company, however such termination is
effected, engage in any of the following actions:

 

6.1 directly or indirectly work or otherwise perform services in the United
States of America (whether as an officer, director, stockholder, partner,
associate, employee, consultant, owner, agent, creditor, or other capacity) for
any person or entity which in any way competes with the business of the Company;
competition with the Company shall include, but not be limited to, any business
which engages in the development, building, implementation, promotion or sales
of robots for the security industry;

 

6.2 solicit any employees, independent contractors, or consultants of the
Company to leave the Company for other employment or for any other reason;

 

6.3 hire or assist any other person or entity in hiring any employee,
independent contractor, or consultant of the Company to engage in competition
with the Company; or

 

6.4 solicit or attempt to take away from the Company any of the customers served
by the Company at any time within two (2) years prior to termination of my
employment with the Company, seek to cause any such customers to refrain from
doing business with the Company, or assist any other person or entity in so
doing.

 

7. REASONABLENESS OF RESTRICTIONS.

 

7.1 I agree that I have read this entire Agreement and understand it. I agree
that this Agreement does not prevent me from earning a living or pursuing my
career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by the Company’s legitimate business
interests. I represent and agree that I am entering into this Agreement freely
and with knowledge of its contents with the intent to be bound by the Agreement
and the restrictions contained in it.

 

7.2 In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and the Company agree that the
court shall read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.

 

7.3 If the court declines to enforce this Agreement in the manner provided in
subsection 7.2, I and the Company agree that this Agreement will be
automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.

 

8. Return of Company Documents. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

 

9. Legal and Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

 

  60

   



 

10. Notices. All notices required or permitted hereunder shall be in writing and
shall be effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (iii) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the other party
hereto at such party’s address hereinafter set forth on the signature page
hereof, or at such other address as such party may designate by ten (10) days
advance written notice to the other party hereto.

 

11. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

 

12. General Provisions.

 

12.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Colorado, as
such laws are applied to agreements entered into and to be performed entirely
within Colorado.

 

12.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

12.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

12.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

12.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

 

12.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

12.7 “I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE HAD THE
OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE READ AND
UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT
SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.”



  61

   



 

12.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof except for any employment contract signed
by me and the Company containing provisions restricting the use of confidential
information. Except for the foregoing, this Agreement supersedes and merges all
prior discussions between us with respect to the subject matter hereto,
including, but not limited to, any prior agreement between the Company and me
with respect to the assignment of proprietary information to the Company. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

 

This Agreement shall be effective as of the first day of my employment with the
Company, namely.

 

I have read this Agreement carefully and understand its terms. I have completely
filled out Exhibit A to this Agreement.

 

____________________________________________________________ 

 

May __, 2019

 

Accepted and Agreed To:

 

Transbiotec, inc.

 

By:______________________________________

      Charles Bennington, Chairman

 

May __, 2019

  



  62



 